Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 1 of 97




   EXHIBIT 5
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 2 of 97
                                                 EFiled: Jul 15 2008 9:49PM EDT
                                                 Transaction ID 20659157
                                                 Case No. 2330-VCS



        IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE



NOKIA CORPORATION and NOKIA            )
ING,                                   )
                                       )   C.A, No. 2330,.VCS
       Plaintiffs,                     )
v.                                     )   REDACTED
                                       )   PUBLIC VERSION
QUALCOMM INCORPORATED,                 ~   FILED JULY 15~ 2008
       Defendant                       )


                     PLAINTIFFS' OPENING PRE-TRIAL BRIEF

 OF COUNSEL:                                Thomas A. Beck (#2086)
                                            Lisa A. Schmidt (#3019)
 A. William Urquhart                        Jeffrey L. Moyer (#3309)
 Charles K Verhoeven                        Steven J. Fineman (#4025)
 Erica P. Taggart                           Blake K. Rohrbacher (#4750)
 Marshall Searcy                            Richards, Layton & Finger, P .A.
 Patrick Shields                            920 North King Street
 Ryan Goldstein                             Wilmington, DE 19899
 Aaron Craig                                (302) 651 -7700
 Quinn Emanuel Urquhart Oliver & Hedges,
 LLP                                        Attorneys for Plaintiffs Nolda
 865 South Figueroa Street                  Corporation and Nokia Inc.
 Los Angeles, CA 9001 7
 (213) 443-3000

 Kathleen M. Sullivan
 David Elsberg
 Quinn Emanuel Urquhart Oliver & Hedges,
 LLP
 51 Madison Avenue, 22nd Floor
 New York, NY 10010
 (212) 849-7000
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 3 of 97




Mark A. McCarty
Alston+ Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309
(404) 881-7000

S. Gardner Culpepper, III
Ashe Rafuse & Hill, LLP
1355 Peachtree Street, N.E.
Suite 500, South Tower
Atlanta, Georgia 30309
(404) 253-6000


Dated: July 8, 2008
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 4 of 97




                                             TABLE OF CONTENTS




TABLE OF AUTHORITIES ............................................................................................... v

INDEX OF KEY INDIVIDUALS .................................................................................. vii

GLOSSARY OF KEY TERMS .......................................................................................... x

PRELIMINARY STATEMENT ............................................................................................. 1

FACTUAL BACKGROUND ............................................................................................. 3

         A.        ETSI Standards And ETSI IPR Policy .......................................................... 3
                    L         Development Of The GSM Standard ................................................ 3

                   2.         The ETSI IPR Policy .......................................................................... 4

         B.         Qualcomm's CDMAOne/IS-95 Technology ................................................ 7

         C.        The Development Of 3G Technology And The ETSI UMTS
                   Standard ......................................................................................................... 8

                    I.        Qualcomm's Attempt To Block UMTS ................................................. 9

                    2.        The Qualcomm-Ericsson Litigation ................................. "' ............... 11

                    3.        Qualcomm's 1999 FRAND Commitment And ETSI
                              Declarations ....................................................................................... 12

          D.        The Amendment Of The SULA In 2001 ..................................................... 13

                    I.        Qualcomm's Changed Negotiation Position .................................... 14

                    2.        The Options In The 2001 SULA ..................................................... 17

          E.        The Parties' Dealings Following The 2001 SULA ..................................... 18

          F.        Nokia's FRAND Offers............................................................................... 21

          G.        Nokia's Non-Exercise Of The SULA Options .............................................. 22

ARGUMENT ......................................................................................................................... 23
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 5 of 97




I.    SINCE APRIL 10, 2007, NOKIA HAS NOT HAD AND CANNOT HA VE
      BREACHED ANY ROYALTY OR NON-ASSERT OBLIGATIONS TO
      QUALCOMM OR ANY OBLIGATIONS TO ITS CUSTOMERS UNDER
      THE SULA ............................................................................................................. 23

      A.        Nokia Cannot And Has Not "Impliedly Elected" The SULA Options ....... 24

                1.        The Text Of The SULA Precludes Implied Election Of The
                          Options ............................................................................................. 25

                2.        Extrinsic Evidence Of The Parties' Course of Dealing
                          Likewise Negates Any Implied Election Of The Options ............... 28

                          (a)        Qualcomm's Conduct During The SULA Negotations ........ 28

                          (b)        Qualcomm's Post-SULA Conduct.. ...................................... 29

                3.        No Reasonable Practical Basis Exists To Impute To Nokia
                          Acceptance of the SULA Options .................................................... 33

      B.        Nokia Has No "Interim Obligations" Under The SULA During The
                Option Period .............................................................................................. 35

      C.        The Provisions Relating To Offering Licenses to Qualcomm's
                Customers Have Expired ............................................................................. 38

      D.        Nokia Has Not Breached Its SULA Obligations And Cannot Be
                Made To Forfeit Its Fully Paid-Up License To Qualcomm's Early
                Patents .......................................................................................................... 39

II.    QUALCOMM HAS BREACHED ITS BINDING CONTRACTUAL
       COMMITMENTS TO ETSI, OF WHICH NOKIA IS A THIRD-PARTY
       BENEFICIARY, TO LICENSE ITS ESSENTIAL PATENTS ON FRAND
       TERMS AND TO LIMIT ANY RELIEF SOUGHT TO FRAND
       COMPENSATION ............................................................................................ ., .... 42

       A.       The Economics Of Standard Setting Organizations Require FRAND
                Undertakings To Be Binding Contractual Commitments That Limit
                IPR Holders' Remedies And Preclude Iajunctive Relief Except In
                Extraordinary Circumstances ...................................................................... 43

                 1.        FRAND Undertakings Prevent Using Hold-Up Power To
                           Gain Excessive Royalties ................................................................... 43



                                                               ii
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 6 of 97




              2.        To Limit Hold-Up Power Of Essential Patent Owners,
                        FRAND Undertakings Must Apply To All Patents Declared
                        Essential ... ,.. ,........................................................................................... 47

       B.     Qualcomm Has Conceded That SSO FRAND Undertakings Are
              Binding Contractual Commitments That Limit Essential IPR
              Holders' Remedies And Preclude Injunctive Relief Except In
              Extraordinary Circumstances ...................................................................... 49

               1.       The Qualcomm-Ericsson Litigation ..................................................... 49

              2.        Qualcomm's Testimony In This Case .............................................. 53

       C.      French Contract Law Establishes That An ETSI Rule 6.1
               Undertaking Creates A Binding Contractual Obligation To Grant
               Licenses On FRAND Terms And Precludes Resort To Injunctions ........... 55

               I.       French Contracts Must Be Read In Light Of Their Purpose
                        And The Parties' Intent .................................................................... 55

               2.       An IPR Holder's ETSI Undertaking Forms A Binding
                        Contract Under French Law For The Benefit Of Third-Party
                        Manufacturers ................................................................................... 56

               3.       Specification Of A Price Is Not Necessary To The Formation
                        Of A Rule 6.1 Contract ................................................................. 58

       D.      Under Principles Of Estoppel, IPR Holders Should Be Prohibited
               From Obtaining Injunctions On Patents Subject to FRAND
               Licensing Undertakings ................................................................................. 60

       E.      Qualcomm Has Breached Its ETSI Rule 6.1 Contractual
               Commitments By Failing To Propose FRAND Tenns ............................... 61

        F.     Nokia Has Not Breached Its ETSI FRAND Obligations ............................ 62

               1.       Nokia Has Evidenced Its Good-Faith Commitment To Meet
                        Its FRAND Obligations By Escrowing $20 Million Per
                        Quarter.............................................................................................. 65

               2.       Nokia's Accounting Treatment Of Its Potential Liability Is
                        Not Evidence Of Bad Faith .............................................................. 68

III.    THE OPTIONS CLAUSE IN THE 2001 SULA DOES NOT FULFILL
        QUALCOMM'S FRAND OBLIGATIONS .......................................................... 69

                                                               iii
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 7 of 97




         A.        Nokia Viewed The SULA Options As A Worst-Case Scenario, Not
                   Agreed-Upon Fair Compensation ............................................................... 71

         B.        The Parties Could Not Have Intended The SULA Options Terms To
                   Be FRAND ................................................................................................... 72

         C.        The SULA Does Not Supersede Or Discharge Qualcomm's FRAND
                   Obligations .................................................................................................. 76

         D.        "Fair And Reasonable" Should Take Into Account The Contribution
                   To The Standard And Appropriate Total Royalties For The Standard ....... 77

CONCLUSION .................................................................................................................. 79




                                                                iv
            Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 8 of 97




                                                               TABLE OF AUTHORITIES

                                                                                         CASES

715 Spencer Corp. v. City EnvtL Servs., Inc . ,
80 F. Supp. 2d 755 (N . D. Ohio 1999) .................................... " ..................................................26

A. C. Aukerman Co . v. R.L. Ch aides Constr. Co.,
960 F.2d 1020 (Fed. Cir. 1992)........................................................................................ 60, 61

Allen v. Smith,
94 Cal. App. 4th 1270 (Cal.. Ct App.) .............................................................................. 33

Broadcom Corp. v. Qualcomm Inc.,
501 F.3d 297 (3d Cir. 2007) ..................................................................................... .................passim

Carma Developers (Cal.), Inc. v. Marathan Dev. Cal., Inc.,
2 Cal. 4th 342 (1992) .................. . .. . . ........................ ... .. ... . .................... . ............................. .36

Cedars-Sinai Med. Ctr. v. Shewry,
137 Cal.. App. 4th 964 (Cal. Ct. App.) .................................................................................29

Choteau Chamberay Homeowner's Ass'n v. Associated Int'/ Ins. Co.,
90 Cal. App. 4th 335 (Ca. Ct. App. 2001) ......................................................................... .37

Christianson v. Colt Indus . Operating Corp.,
486 U.S. 800 (1988) ................................................................................................................................................................ 69

In re Dell Computer Co,p.,
21 F.T.C. 616 (May 20, 1996) ...................................................................................................... 47

Desny v. Wilder,
46 Cal. 2d 715 (1953) ........................................................................................................ 34

Doryon v. Sa/ant,
75 Cal. App. 3d 706 (2d Dist. l 977) ..................................................................................... 25

 Guz v. Bechtel Nat'/, Inc.,
 24 Cal. 4th 317 (Cal. 2000).............................................................................................................. 37

 Guzman v. Visalia Cmty. Bank,
 71 Cal. App. 4th 1370 (Cal.. Ct. App. 1999) ...................................................................... 33

 Jaffe v. Paramount Commc'ns, Inc.,
 222 A.D.2d 17 (N.Y. App. Div. 1996) ............. __ ................................................................... 26


                                                                                                 V
          Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 9 of 97




Knarston v. Manhattan Life Ins. Co.,
140 Cal. 57 (Cal. 1903) .................................................................................................... 25

Masterson v. Sine,
436 P.2d 561 (Cal. 1968) ...................................................................................................... 77

Nat'/ Union Fire Ins. Co. v. Stauffer Chem Co.,
558 A.2d 1091 (Del. Super. 1989) ....................................................................................... 69

In re Negotiated Data Solutions, LLC,
2008 WL 258308 (F.T.C. Jan. 22, 2008) ............................................................................ ..47

Potter Instrument Co. v. Storage Technology Corp.,
1980 U.S. Dist. LEXIS 14348 (E.D. Va. Mar. 25, 1980), ofl'd on other grounds, 641 F,2d
190 (4th Cir. 1981) .................................................................................................................. .47

S. Cal. Edison Co. v. Superior Court,
37 Cal. App. 4th 839 (Cal. Ct. App. 1995) ........................................................................... 29

Universal Sales Corp. v. Cal. Press Mfg. Co.,
20 Cal. 2d 751 (Cal. 1942) ............................................................................................. . Al

Wang Lab's, Inc .... v. Mitsubishi Elecs. Am Inc.,
I 03 F .3d 1571 (Fed. Cir. ! 997) ..................................................................... ., ................... .47

 Warner Bros. Theatres v. Proffitt,
 198 A. 56 (Pa. 1938)..             ...................................................................................... 33

                                                                STATUTES

28 U.S.C. § 1338(a) ......................................................................................................... 69

u.c.c. § 2-204(3) .................................................. .......................... ................      . ... . . ...... 56

                                                      OTHER AUTHORITIES

 Mark A Lemley, Intellectual Property Rights and Standard-Setting Organizations, 90
 Cal. L. Rev. 1889, 1925 (2002) ......................................................................................... .45

 Restatement (Second) of Contracts§ 33(2) .......................................... ., .............................. 56

 Joseph Scott Miller, Standard Setting, Patents, and Access Lock-In: RAND Licensing
 and the Theory of the Firm, 40 Indiana L. Rev. 351 (2007) ............................................... 45

 Corbin on Contracts§ 11.16 (1996) ................................................................................... 34


                                                                         vi
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 10 of 97




                          INDEX OF KEY INDIVIDUALS

I.    Nokia Employees

Heikki Ahava: Retired engineer, one of Nokia's ETSI representatives and leaders of
Nokia's research into UMTS technology. Former director of corporate strategy. Very
involved in standardization between 1992 and 2005.

Timo Ali-Vehmas: Vice President, Standardization and Industry Relations. One of
Nokia's ETSI representatives. Involved in research programs studying WCDMA,
WTDMA and other alternatives.

Anne Eckert: Director, IPR Communications in the IPR business unit.

Tim Frain: Director, IPR Regulatory Affairs. Nokia's representative to ETSI ad hoc
group on IPR in 2006.

Ulla James: Director, IPR Finance & Strategic Marketing. Former head of Investor
Relations.

Olli-Pekka Kallasuvo: President and Chief Executive Officer, Chairman of the Group
Executive Board.

Matti Kauppi: Vice President, IPR. Since November, 2007, co-head of IPR with Ilkka
Rahnasto. Involved in contract negotiations with Qualcomm.

Erkki Kuisma: Technology Fellow. Involved in negotiating the 1992 SULA with
Qualcomm.

Kari J. Lang: Director of Global Standards, Office of the Chief Technology Officer.
Board member of ETSI.

Pertti Lukander: Nokia Networks' principal standardization representative from the mid-
1990s through the mid-2000's. Currently with Nokia Siemens Networks as Director of
Industrial Environment Development.

Yrjo Neuvo: Vice President, Technology Advisor, Office of the Chief Technology
Officer.

Tero Ojanpera: Executive Vice President, Entertainment and Communities, member of
the Group Executive Board. Former Chief Technology Officer and Head of Nokia
Research Center. Involved in renegotiation of the SULA.


                                           vii
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 11 of 97




Jonna Ollila: Member, Group Executive Board, former Chief Executive Officer,
President of Nokia Mobile Phones when the 1992 SULA was negotiated and executed.

Niklas Ostrnan: Former in-house counsel, currently an attorney in private practice.
Involved in negotiating license agreements from 2005-2007 and in negotiations with
Qualcomm.

Dhiren Patel: Director of Patent Licensing. Worked on GSM and WCDMA licensing
negotiations.

Ilkka Rahnasto: Vice President, IPR. Head ofIPR until November, 2007; currently co-
head ofIPR with Matti Kauppi. Involved in most meetings with Qualcomm from 1998
until today.

Rick Simonson: Executive Vice President and Chief Financial Officer, member of the
Group Executive Board. Heavily involved in investor relations.

James Smith: Former Global Director of IPR Licensing. Head ofNokia's global patent
licensing from 2005-2007.

Craig Thompson: Director, IPR Licensing. Involved in licensing negotiations from
November 2004 to January 2008.

Andrew Walker: Patent agent and member ofNokia licensing team. Currently Senior
IPR Counsel at Nokia Siemens Networks.

Erkki Yli-Juuti: Director, IPR. Head of strategy and portfolio management, Wireless
Modem Unit. Previously a patent engineer involved in mobile switching. Participant in
Next Generation Mobile Networks (NGMN) discussions related to potential 4G royalty
rates.

II.    Qualcomm Employees

Derek Aberle: Senior Vice President of Qualcomm, Inc. and general manager of
Qualcomm Technology Licensing. Participated in the negotiation of 2001 SULA and
involved in post-2001 SULA negotiations.

Steve Altman: President, Qualcomm, Inc. Negotiated 2001 SULA and involved in post-
200 I SULA negotiations. Also involved in many lawsuits relevant to this pending case.

Marv Blecker: Executive Vice President, Qualcomm, Inc. and President of Qualcomm
Technology Licensing.

                                           viii
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 12 of 97




Mark Epstein: Represented Qualcomm at various standard-setting organization meetings
during the period UMTS was adopted.

Ron Foerster: Former Managing Director of Qualcomm Europe; attended ETSI
meetings.

Fabian Gonell: Former outside counsel for Qualcomm in this case at Cravath law firm,
now in-house counsel at Qualcomm. Currently represents Qualcomm at ETSI meetings.

Michael Hartogs: Senior Vice President, Qualcomm, Inc., division counsel of Qualcomm
technology licensing. Provided supporting legal advice during execution of2001 SULA.
Involved in direct licensing negotiations with Nokia from 2005-present.

Irwin Jacobs: Chairman of the Board, founder, former CEO of Qualcomm, Inc. Father
of current CEO Paul Jacobs. Personally holds several CDMA patents. Involved in
negotiations of both the 1992 SULA and the 2001 SULA.

Paul Jacobs: Qualcomm, Inc. Chief Executive Officer, member of Qualcomm, Inc. board
of directors. Has participated in post-2001 SULA negotiations with Nokia.

Sanjay Jha: Chief Operating Officer, Qualcomm, Inc., President of Qualcomm CDMA
Technologies. Dr. Jha has been a high level participant in negotiations with Nokia,
including the GSM arbitration, FRAND/ETSI discussions, and the BREW litigation and
settlement.

Louis Lupin: Former Executive Vice President and General Counsel, Qualcomm, Inc.
Heavily involved in nearly all negotiations with Nokia. Corresponded with ETSI in late
1990s regarding IPR issues. Also involved in many lawsuits relevant to this pending
case.

Abasseh Samimi: Vice President, strategic marketing analysis, Qualcomm, Inc., senior
director of contract administration and finance, Qualcomm Technology Licensing.

Rich Sulpizo: Former President and Chief Operating Officer of Qualcomm, Inc.
Involved in internal meetings to discuss progress of negotiations with Nokia.

Christine Trimble: Senior Director of Corporate Communications.

Stephane Tronchon: Former ETSI legal advisor. Began working for Qualcomm in 2005.
Currently represents Qualcomm at ETSI.




                                           ix
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 13 of 97




                           GLOSSARY OF KEY TERMS

I.     Standard-Setting Organizations

ANSI
American National Standards Institute. An non-profit United States organization that
reviews the work of standards bodies and assigns category codes and numbers, but does
not carry out standardization itself.

ETSI
European Telecommunications Standards Institute. The European group initially
responsible for defming telecommunications fixed, mobile, radio, converged, broadcast
and internet communication technologies. Developed the GSM and UMTS standards.

ITU
International Telecommunications Union. Headquartered in Geneva, the ITU is a
specialized agency of the United Nations that issues recommendations as to
telecommunications standards and allocates portions of the wireless spectrum.

TIA
Telecommunications Industry Association. United States trade association representing
approximately 600 telecommunications companies. TIA creates networking standards
for the telephony and data networking industries. Formerly responsible for
standardization of CDMAOne/IS-95 standard.

II.    Technologies and Standards

lG
The first generation mobile phone technologies. I G systems were analog systems.

2G
The second generation of mobile phone technologies including GSM, CDMAOne/IS-95
and D-AMPS IS-136. 2G systems are digital systems.

2.5G
The enhancement of GSM which includes technologies such as GPRS and EDGE.

3G
The third generation of mobile phone technologies covered by the ITU IMT-2000 family,
such as UMTS (which uses a WCDMA air interface) and CDMA2000.




                                           X
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 14 of 97




4G
The fourth generation of mobile phone technologies currently under development
including LTE and WiMAX

CDMA
Code Division Multiple Access, a general technology invented in the 1940's; also known
as spread spectrum, CDMA cellular systems permit multiple users to utilize a single
frequency band at the same time, differentiating the individual transmissions by assigning
them unique codes before transmission.

CDMAOne
The first commercial CDMA cellular system; deployed mainly in North America and
Korea; subsequently standardized and known as IS-95. Began as proprietary Qualcomm
system.

CDMA2000
A member of the IMT-2000 3G family; backwardly compatible with CDMAOne/IS-95.

EDGE
Enhanced Data rates for GSM Evolution; allows higher data speeds within the existing
GSM spectrum. Also known as Enhanced GPRS ("E-GPRS").

GPRS
General Packet Radio Service; allows packet switching within GSM; essential precursor
for 3G as it introduces the packet switched core required for UMTS.

GPS
Global Positioning System; a location system based on a constellation of United States
Department of Defense satellites; incorporated as a feature in an increasing number of
handsets.

GSM
Global System for Mobile communications, the 2G digital technology originally
developed by ETSI for Europe, but which now has over 71 per cent of the world market.

IMT-2000
The family of 3G technologies approved by the ITU. There are five members of the
family: IMT-DS, a direct sequence WCDMA FDD solution; IMT-TC, a WCDMA TDD
solution; IMT-MC, a multicarrier solution developed from cdma2000; IMT-SC, a single
carrier solution developed from IS-l.36/UWC-136; and IMT-FT, a TDMA/TDD solution
derived from DECT.



                                            xi
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 15 of 97




18-95
2G Cellular standard earlier known as CDMAOne. Began as proprietary Qualcomm
system.

18-136
Cellular standard also known as US TOMA or D-AMPS.

TD-CDMA
Time Division CDMA.

TD-SCDMA
Time Division-Synchronous CDMA; a CDMA variant developed primarily by Siemens
and Chinese vendors.

TDMA
Time Division Multiple Access; a technique for allowing multiple users on a single
channel on a single carrier by splitting the carrier into time slots and allocating these on
an as-needed basis. Used in GSM standard in part oflJMTS standard.

UMT8
Universal Mobile Telecommunications System; the 3G standard initially developed by
ETSI, 3GPP using WCDMA as its air interface; now subsumed into the IMT-2000 family
as the WCDMA technology. Backward compatible with GSM.

WCDMA
Wideband CDMA; the air interface concept selected for the UMTS 3G standard.




                                              xii
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 16 of 97




                           PRELIMINARYSTATEMENI
      The issues in Phase 1 of this case revolve around the interpretation of two

contracts: first, the Subscriber Unit License Agreement ("SULA") agreed to by Nokia

and Qualcomm in 1992 and amended and restated in 2001, and, second, the contractual

undertakings IPR holders including Qualcomm and Nokia made to ETSI committing to

license patents declared as essential to ETSI standards on FRAND terms.

      In particular, Nokia will demonstrate that it has not exercised either of the options

provided for in the 2001 SULA broaden the scope ofits license from one set of patents to

another set of patents.    Those options can be exercised only by express written

agreement; they are not exercised simply by Nokia's continued manufacture of certain

products. Since Nokia has not exercised the options in writing, the options' terms are not

binding on the parties, and Nokia has not breached any obligation it has under the SULA.

       As to ETSI, Nokia will demonstrate that the purpose of the ETSI Intellectual

Property Rights ("IPR") policy is to ensure that standards can be implemented by the

industry notwithstanding IPR claims on that standard. To accomplish this, when ETSI

becomes aware of essential IPRs, ETSI asks IPR holders if they will commit to license

their essential IPRs on FRAND terms and conditions. Manufacturers like Nokia are the

third-party beneficiaries of such commitments, and are entitled to implement the standard

subject to the obligation to pay FRAND compensation for any valid patents that are

infringed by doing so. An IPR holder who has declared patents to be essential to an ETSI

standard and voluntarily submitted a FRAND undertaking for such a patent is limited, in

the case of infringement of a valid patent, to FRAND compensation for such patent and is
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 17 of 97




not entitled to an injunction or exclusion order that could prevent implementation of the

standard ·- except in extraordinary circumstances, such as where the manufacturer

refuses to pay judicially determined FRAND compensation for the actual infringement of

a valid essential patent. Qualcomm should not be heard to say otherwise, for this is

exactly the position Qualcomm itself took in litigation against Ericsson, shortly before

giving its frrst commitment to ETSI to license its UMTS-essential patents on FRAND

terms.

         In violation of its ETSI undertakings and statements in the Ericsson litigation,

Qualcomm has sought injunctions against Nokia throughout the world trying to shut

down Nokia's implementation of ETSI standards, has failed to propose FRAND-

compliant 1mbundled terms and conditions for its supposed essential patents, and has

failed to show any intention of abiding by its obligation to compensate Nokia on FRAND

terms for Nokia's essential patents. Nokia, by contrast, has refrained from seeking to

shut down Qualcomm's use of ETSI standards, has provided unbundled terms and

conditions for its own essential patents, and has attempted to provide FRAND

compensation to Qualcomm for the possibility of any infringement of valid, essential

patents in implementing ETSI standards.

         It is no answer for Qualcomm to claim that the mere inclusion of options to license

the                           in the 2001 SULA satisfied its ETSI FRAND commitments.

Any issues of valuation or damages are beyond the scope of Phase I and the jurisdiction

of this Court, so the objective or economic determination of what would constitute

FRAND compensation is not at issue here. But both the text and course of conduct
                                              2
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 18 of 97




surrounding the signing of the SULA demonstrate that the options provided to Nokia

under the SULA were not intended to be FRAND compensation for Qualcomm's-

                 The SULA options, thus, cannot either supersede or satisfy Qualcomm's

ETSI-imposed FRAND obligations.

                              FACTUAL BACKGROUND

       A.       ETSI Standards And ETSI IPR Policy

       In the 1980s, cell phones were in their infancy, First-generation ( 1G) analog

cellular technology had slow transmission speeds and limited call capaci1Y. Because

cellular "standards" were developed largely by government-owned telephone companies,

cell phone communication across international borders was difficult. In the late 1980s,

the cellular telephone industry began to develop second-generation (2G) technologies

based on digital data transmission, and saw that national wireless standards were

inadequate. 1    In response, international standard-setting organizations (SSOs) were

created, including, in 1988, the European Telecommunication Standards Institute (ETSI)

to develop common standards that would allow cellular communication across national

borders.

                1.    Development Of The GSM Standard

       One of ETSI's successes has been the promulgation of the GSM standard, which

was developed in the late 1980s and early 1990s and adopted as a standard in 1992.

GSM uses a Time Division Multiple Access (TOMA) air interface, which was primarily


1
  See Wolfgang Groenen, "GSM and Beyond- Digital Cellular Mobile Technology on its way
to Global Services," Nokia Appendix Exhibit ("NAE") I.

                                            3
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 19 of 97




created by various European companies.          Although initially intended as a European

standard, GSM has expanded worldwide.

       Qualcomm did not contribute in any way to GSM until eight years after it was first

adopted, and then only assisting with certain minor GSM refinements. Yet, Qualcomm

now claims to have 390 GSM-essential patents2 (representing far fewer patent families),

but has repeatedly failed to prove in court that it holds any valid patents that would
                                                                  3
actually have to be practiced to implement the GSM standard.

                 2.   The ETSI IPR Policy

       ETSI's Intellectual Property Rights ("IPR") Policy aims to ensure that the

standards it creates, and the IPRs that could be infringed through implementing those

standards, are available to potential users. 4 One of the express objectives of the ETSI

IPR Policy is:



2
   All data herein as to ownership of ETSI essential patents are from searches run on
www.etsi.org on or about July 3, 2008.
3
  As this Court is aware, Qualcomm has filed eleven patent infringement actions against Nokia's
GSM products since November 2005 based on its allegedly essential GSM patents, presumably
based on the strongest of its purported GSM essential patents. The first of those actions to reach
trial, in the International Trade Commission, involved three patents that Qualcomm had declared
essential to GSM. The Commission found that Nokia's GSM handsets did not infringe any of
the patents-in-suit, and that the asserted claims of one patent were invalid. NAE 2 (Notice to the
Parties in ITC Investigation 337-TA-578 dated 12/12/07); NAE 3 (Notice of Commission
Decision not to Review Initial Determination in 337-TA-578 dated 2/27/08). The second action,
in the United Kingdom, involved two additional patents Qualcomm had declared essential to
GSM. The court ruled that both patents were invalid. NAE 4 (2008-03-03 UK Judgment in
Case No. HC 2006 C 02034 between Qualcomm Incorporated and Nokia Corporation, 2008
EWHC 329 (Pat)). The remaining infringement actions have been stayed pending the conclusion
of Phase I in this case, though Qualcomm has already withdrawn several such patents from
litigation.
4
   NAE 5 (ETSI Rules of Procedure, Annex 6: ETSI Intellectual Property Rights Policy ("ETSI
Rules")), Clause 3.1 at 33; NAE 127 (Tronchon Dep.) at 54:4-55:9.

                                                4
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 20 of 97




             to reduce the risk to ETSI, MEMBERS, and others applying
             ETSI STANDARDS and TECHNICAL SPECIFICATIONS,
             that investment in the preparation, adoption and application of
             STANDARDS could be wasted as a result of an ESSENTIAL
             IPR for a STANDARD or TECHNICAL SPECIFICATION
             being unavailable. 5

The ETSI IPR Policy requires that members timely disclose to ETSI any patents essential

to the implementation of a standard and shortly commit to granting licenses to those

patents on "fair, reasonable and non-discriminatory" ("FRAND") terms. ETSI IPR Rule

4.1 requires each ETSI member "to inform ETSI of ESSENTIAL IPRs in a timely

fashion. " 6 ETSI IPR Rule 6.1, in turn, requires the Director-General of ETSI to request

that each IPR holder disclosing an essential patent voluntarily give "an undertaking in

writing that it is prepared to grant irrevocable licenses on fair, reasonable, and non-

discriminatory termso''7 If an IPR holder declines to give such a FRAND undertaking, as

it is entitled to do, ETSI IPR Rule 8.1 bars ETSI from going forward with the standard

unless the unavailable patent can be designed around through "a viable alternative

technology." 8

       When the ETSI IPR Policy was first proposed in early 1993, it also appended a 12-

page detailed written undertaking, to be signed by all ETSI members, to commit to the




(footnote continued)


                                            5
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 21 of 97




practical effects of the IPR Policy. 9 Notably, that undertaking included prohibitions

against infringement actions during the pendency of good-faith negotiations (Clause 12),

and particularly against seeking an injunction as to patents that had been declared

essential (Clause 13). 10 Although many oqjected to parts of this detailed undertaking,

such as the default of licensing IPR rather than voluntary FRAND licensing undertakings

for declared essential IPRs, there were no oqjections to Clause 12's prohibition against

infringement suits during negotiations, and very few objections to Clause 13 regarding

injunctions (and then to its extraterritorial effect), 11 and neither clause was changed in the

interim IPR Policy adopted with ETSI members' overwhelming approval in March

1993. 12 After eighteen months of negotiations during which a vocal minority objected to

points of the detailed undertaking unrelated to injunctive relief, 13 ETSI eliminated the 12-

page written undertaking altogether. As even Qualcomm's experts acknowledge that the

objections to the undertaking had nothing to do with these two sections, 14 however, they

are relevant in understanding what the industry believed followed from the ETSI IPR

policy.




                                                          NAE Ill

 NAE 6 (ETSI Intellectual Property Rights Policy and Undertaking dated 1/5/93).
10 Id.
11
   NAE 7 (letter from Computer Business Equipment Manufacturers Association to ETSI dated
2/11/93).
12
   NAE 8 (Intellectual Property Rights Policy and Undertaking, approved 3/18/93; NAE 9
(Revised Minutes of the 15th ETSI Geoeral Assembly dated 6/21/93) at 23.
13
   NAE 10 (Proposed Alternative Course of Action on IPR dated 3/25/94).
14
   NAE 113 (Holleman Dep.) at 258:21-261 :!; NAE 125 (Smoot Dep.) at 43:23-44:10.

                                               6
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 22 of 97




      B.     Oualcomm's CDMAOne/IS-95 Technology

      While ETSI was developing the GSM standard in the early 1990s, Qualcomm was

focused on developing a separate, proprietary 2G standard, known as CDMAOne/IS-95,

that used a variant of the Code Division Multiple Access (CDMA) air interface, which
                                                                                          15
had been invented decades earlier and used by the military and in satellite technology.

The CDMAOne/lS-95 standard was commercialized in parts of North America in the

early 1990s, with Qualcomm owning the vast majority of the patents.

       In order to enable Nokia to gain access to the specifications of Qualcomm's closed

and proprietary CDMAOne technology and to sell handsets to those United States

carriers who used the CDMAOne/lS-95 standard, Nokia and Qualcomm agreed to the
                                                                                 16
Subscriber Unit License Agreement ("1992 SULA") signed April 9, 1992.                 This

agreement gave Nokia access to know-how involving Qualcomm's closed and

proprietary CDMAOne technology as well as a license to make CDMA Subscriber Units

under what would later be known as Qualcomm's

                                     It provided that this license "shall be fully paid" in

fifteen years upon payment of royalties




15
    NAE 114
16
    NAE 11 ("1992 SULA")
 17
    NAE 11 ("1992 SULA")

                                            7
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 23 of 97




      C.    The Development Of 3G Technology And The ETSI UMTS Standard

      Later in the 1990s, the industry began moving to a third generation (3G) of

wireless technology that would improve transmission of data and media such as

photographs, video, and music. Nokia and others at ETSI (not including Qualcomm, who

was not then a member of ETSI) began working in earnest on the 3G Universal Mobile
                                               18
Telecommunications System (UMTS) standard.

      From 1996 through 1998, ETSI evaluated air interfaces that could send data to cell

phones and also be compatible with a GSM backbone. At a June 1997 working group

meeting, ETSI considered five options for UMTS's terrestrial radio access ("UTRA"):

WTDMA, WCDMA, OFDMA, TD-CDMA and ODMA. 19 Although WCDMA used the

Code Division Multiple Access method of frequency-sharing that was also used in

CDMAOne/IS-95,      WCDMA        was   developed    completely    independently    from

CDMAOne/IS-95 and had very little in common with the air interface used in

CDMAOne/IS-95. 20

       The ETSI working group concluded that each of these candidates for the air

interface concept was technically viable and that none was technically superior to the

others. 21 In particular, Nokia researched WTDMA and determined it was a completely




18
   NAE 103 (Ahava Dep.) at 19:25-21:4.
19 NAE 12 (Executive Summary, ETSI SMG #22 dated 6/9/97); NAE 103 (Ahava Dep.) at23:13-
24:22.
20
   NAE 35 (Rebuttal Report of J. Stevenson Kenney ("Kenney Rep.") at 6-8.
21 Nokia shared this opinion. NAE 121 (Ojanpera Dep.) at 242:1-244:3; NAE 116 (Lukander

Dep.) at 145:8-17; NAE 103 (Ahava Dep.) at 34:22-35:13.

                                           8
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 24 of 97




sufficient alternative to WCDMA. 22 Nokia and others ultimately supported WCDMA,

which had gained momentum in Asia, in particular due to the research done by the

Japanese operators, as a way of furthering the goal of achieving a single global 3G
                                                                 24
standard.23   Many other companies favored TD-CDMA.                   At a plenary meeting in

January 1998, ETSI members agreed on a compromise: WCDMA would be used for

paired UMTS frequency bands that were designed to be used together, and TD-CDMA
                                                25
would be used for unpaired frequency bands.

              1.      Oualcomm's Attempt To Block UMTS

       During this evaluation process, ETSI asked all members whether they claimed to

hold patents essential to proposals under consideration for UMTS and if so, whether they

would commit to grant licenses to any such patents on FRAND terms. Many companies,

including Nokia, responded that they had patents that would be essential to the
                                                                                            26
contemplated technologies and committed to license such patents on FRAND terms.

        Qualcomm, in contrast, informed ETSI that although it believed it had patents

essential to both the WCDMA and the TD-CDMA air interfaces, it was still preparing an




22
   NAE 103 (Ahava Dep,) at 31: 10-34: 13.
23
   Id. at 30:11-31 :23, 35:14-17, 46:4-47:14.
24 NAE 13 (e-mail from Serge Willenegger to Ron Foerster et aL dated 12/5/97).
25 NAE 14 (Executive Summary, ETSI SMG #24 dated 1/28/98) ("SMG 24 Exec. Summary") at

NOKIA-DEL 0089681, 0089757.
26 In particular, in Deceinber 1997, Nokia respouded to ETSI's request by stating that, with

respect to WCDMA, it was "prepared to grant under its respective essential IPR.s licenses/cross
licenses (subject to reciprocity) on a fair, reasonable and non discriminatory basis (in accordance
with ETSI's IPR Policy, Clause 6.1)." NAE 15 (Nokia Letter to ETSI on WCDMA IPR dated
 12/3/97).

                                                 9
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 25 of 97




IPR position.27 After WCDMA as a concept was initially selected, Qualcomm informed

ETSI that it would not make license its supposedly essential patents on FRAND terms

unless ETSI agreed to change the WCDMA air interface to be compatible with
                                                              28
Qualcomm's effectively proprietary CDMA2000 standard.

       Qualcomm's proposal was not well received: ETSI members complained that

Qualcomm was improperly blocking the standard.29 ETSI itself wrote to Qualcomm and

said that Qualcomm's response was improper because "Article 6.1 of the ETSI Rules of

Procedure does not provide for the possibility to give an undertaking to grant licenses on
                                                                                              30
[FRAND] terms subject to fulfillment of other conditions than the ones specified."

ETSI met to determine if the standard could be implemented without any Qualcomm

IPR,31 and industry members held a meeting in conjunction with the ITU in Kuala




27 NAE 16 (letter from Steve Altman to K.H. Rosenbrock dated 12/29/97); NAE 14 (SMG 24
Exec. Summary).
28 See, e.g., NAE 17 (status report on IPR Position of Qualcomm presented at ETSI SMG #25

dated 3/16/98); NAE 18 (letter from Harvey White to K.H. Rosenbrock dated 4/20/98, notifying
ETSI that it will not license its essential patents under Article 6.1 if WCDMA is not "compatible
with existing GSM and TWEI-41 networks, including CDMAOne"); NAE 19 (letter from Steve
Altman to K.H. Rosenbrock dated 6/2/98).
29
   NAE 21 (letter from Presidents of Nokia, Ericsson, and Siemens to K.H. Rosenbrock objecting
to Qualcomm's attempt to leverage its refusal to give a FRAND commitment into
CDMAOne/IS--95 convergence with WCDMA dated 4/27/98); NAE 112 (Foerster Dep.) at
103:20-106:24, 145:23-146:10; NAE 114 (L Jacobs Dep.) at 140:24-141:5; NAE 119 (Lupin
6/13/08 Dep.) at 24:20-25:7; NAE 103 (Ahava Dep.) at 91:7-92:2, 93:4-94:15, 96:5-20.
30
   NAE 20 (letter from K.H. Rosenbrock to Harvey White dated 5/7/98).
31 NAE 22 (ETSI Board No. 16, Temp. Doc. 30 dated 12/11/98).




                                               JO
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 26 of 97




Lumpur to consider possible courses of action.32 Qualcomm was well aware of ETSI's

concerns.33

              2.    The Qualcomm-Ericsson Litigation
       During this same time, Ericsson sued Qualcomm for infringement of patents it

claimed were essential to the CDMAOne/IS-95 and CDMA2000 standards. In response

to Ericsson's claims, Qualcomm argued a position virtually identical to the one Nokia's

claims in this case. Specifically, Qualcomm argued that it had relied upon Ericsson's

1995 undertaking to the Telecommunications Industry Association ("TIA," a US-based

SSO) to license patents essential to the IS-95 standard on reasonable and non-

discriminatory ("RAND") terms, 34 that such commitments "ensures that all industry

participants will be able to develop, manufacture and sell products compliant with the

relevant standard without incurring the risk that patent holders will be able to shut down

those operations,"35 by making committing to RAND licensing, Ericsson had granted to

Qualcomm and other manufacturers an "implied license" to practice the patents Ericsson

claimed were essential to the standard,36 that Ericsson's remedies were limited to

recovering RAND compensation, and that Ericsson was estopped from obtaining any



32 NAE    141 (ITU Addendum 5 to Circular Letter dated 1/13/99) at 2.
33 NAE ll9 (Lupin 6/13/08 Depa) at 102:15-103:15, NAE 111 (Epstein Dep.) at 40:6-19, 41:3-
17.
34 See NAE 23 (Qualcomm's Motion for Partial Summary Judgment To Limit Ericsson's
Requested Relief for the Alleged Infringement of the Patents-in-Suit, Ericsson Inc.. et al. v
Qualcomm Inc., Civil Action No. 2-06-CV183 (E.D. Tex.) filed 10/6/98) ("Qualcomm/Ericsson
MS.I").
35
   Id. at 4.
36
   Id.atl7.

                                             JI
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 27 of 97




injunctive relief. 37 Moreover, Qualcomm argued it was entitled to rely on this RAND

commitment even though Qualcomm continued to challenge essentiality, infringement
                                 38
and validity of those patents.

              3.      Oualcomm's 1999 FRAND Commitment And ETSI Declarations

       In March 1999, weeks after claiming that Ericsson's RAND commitments limited

Ericsson to royalties and precluded injunctions, Qualcomm and Ericsson reached a

settlement whereby both parties agreed to license their standard-essential patents on

FRAND terms. 39 Shortly thereafter, Qualcomm provided ETSI with a letter stating that:

               As a result of these [settlement] agreements, Qualcomm and
               Ericsson have agreed to jointly support approval by ETSI of a
               single CDMA third generation that encompasses three
               optional modes of operation. Qualcomm hereby commits to
               the European Telecommunications Standards Institute to
               license its essential patents for such single CDMA standard or
               any of its modes on a fair and reasonable basis free from
               unfair discrimination. 40

Based on Qualcomm's representation, ETSI finalized the UMTS standard with WCDMA
                                      41
as the air interface technology.




37 Id. at 11-16; see id at 14 (arguing that Ericsson's undertaking "led Qualcomm to reasonably
infer that it could practice the IS--95 standard without fear that Ericsson would seek to enjoin its
activities").
38
   Id. at 4, 20.
39 NAE 24 (Qualcomm Press Release dated 3/25/99); NAE 119 (Lupin 6/13/08 Dep.) at 97:16-

98:8, 102:15-103:15, NAE 114 (!. Jacobs Dep.) at 180:20-181:2; 184:2.3-185:7.
40
    NAE 25 (letter from Louis Lupin to K.H. Rosenbrook dated 6/25/99); see also NAE 117
(Lupin 12/22/2006 Dep.) at 34-23:36:9, 40:22-41 :2.
41 NAE 26 (e-mail from Edward Tiedemann to Colin Chandler et al. dated 5/5/99); NAE 103
(Ahava Dep.) at 144:21-145:5 ("[T]his [Qualcomm's licensing commitment] will open the
blockage in the ITU and the standardization of CDMA and WCDMA can continue").

                                                 12
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 28 of 97




      Over the next few years, IPR holders declared individual patents essential to that

standard under ETSI Rule 4 J and voluntarily undertook to license on FRAND terms

pursuant to ETSI Rule 6. l. Qualcomm first declared a patent as essential to the UMTS

standard in September 2001,42 and between 2004 and today has made 907 written patent-

specific undertakings to ETSI committing to license UMTS patents on FRAND terms.

At least 50 other companies also have submitted to ETSI declarations of essentiality and

FRAND undertakings as to the UMTS standard.43 Nokia has identified approximately

1,500 patents as essential to the UMTS standard and has provided FRAND undertakings

with respect to each.

       D.     The Amendment Of The SULA In 2001

       Also during the late 1990s, both Nokia and Qualcomm obtained patents with

priority dates after               Qualcomm told Nokia that Nokia needed to agree to

license terms for these newer patents to make or sell handsets that functioned in any

CDMA- or WCDMA-based system. In May 1998, at the same time Qualcomm was

opposing the UMTS standard under development, Qualcomm proposed an amendment to

the 1992 SULA that would expand the agreement to include Qualcomm's




--··--------
42  NAE 27 (ETSI IPR Information Statement and Licensing Declaration Forms).
 43  NAE 28 (Fairfield Resources International, Analysis of Patents Declared Essential to
 WCDMA study dated 11/21/07) at NOKIA-DEL 0943662; see also NAE 29 (PA Consulting
 Report: Essential Intellectual Property in 3GPP-FDD).
 44
    NAE30



                                            13
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 29 of 97




      In November 1998, after further negotiation,45 Qualcomm sent a revised draft of

the amended and restated 1992 SULA to Nokia. This draft,




was to apply to all patents for UMTS products, includin

The deal was so close to being executed that the parties began negotiating the details of a

joint press release about the conclusion of an amended and restated SULA.

              1.     Qualcomm's Changed Negotiation Position

       But soon after making this offer, Qualcomm unexpectedly withdrew from the

already negotiated precise terms,                                      Nokia later learned




                                             14
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 30 of 97




that such unexpected change of heart likely coincided with a breakthrough in the

negotiations between Ericsson and Qualcomm.      After the March I 999 Qualcomm -

Ericsson settlement, Qualcomm demanded

                                                            despite the fact that, in the

meantime, it had publicly committed to FRAND in relation to UMTS. After ETSI and

the International Telecommunications Union ("ITU") formally adopted UMTS in

November 1999, Qualcomm further hardened its negotiating position after having offered

somewhat lower rates in late I 999                       Leveraging the hold-up value

of its purported UMTS essential patents, Qualcomm insisted that the old rate originally

set for its proprietary CDMAOne/IS-95 standard should apply to UMTS too.

       The Subscriber Unit and Infrastructure Equipment Lic0nse Agreement ultimately

signed by the parties on July 2, 2001 ("2001 SULA"), constituted an "amended and

restated" 1992 SULA and



1992 SULA's requirement that Nokia pay                   royalties until April 2007, at
                                                                                       49
which time Nokia would have a paid-up and royalty-free license to th

The 2001 SULA contained no agreement, however, on any handset royalty that Nokia

should pay for Qualcomm's                             or on the appropriate royalty that




 47
    Id. at 12-13.
 48
    NAE 123
 49
    NAE 36 ("2001 SULA")§ 4.2.1.

                                           15
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 31 of 97




      Instead, the parties agreed only to a temporary truce until April 10, 2007 whereby




                                                     were intended to maintain peace for the

remaining term of the 1992 SULA, by which time the parties' disagreement as to the

applicability of each party's portfolio to the other's 3G products -      and the consequent
                                                                          52
disagreement over the value of their portfolios -    might be resolved.        The 2001 SULA




                                                    NAE 106




                                            16
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 32 of 97




also allowed Nokia to collect royalties for its patents used in Qualcomm chipsets from

    Qualcomm's cbipset customers. 53

                 2.     The Options In The 2001 SULA

          The 2001 SULA also contains a clause,                   providing that, between

    April JO, 2007 and December 31, 2008, Nokia could exercise an option, in writing, to

    obtain a license to Qualcomm's              through 2022, and/or to Qualcomm's -

-           through 2013, at the same royalty rates that Nokia had paid for Qualcomm's

                 under the 1992 and 2001 SULAs:




    If Nokia elected either option, then Nokia's covenant not to assert its patents against
                                                                                 55
    Qualcomm and any obligations concerning customers would also be extended.         Nokia

    has never elected either option.




                                              17
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 33 of 97




      E.     The Parties' Dealings Following The 2001 SULA

      In the years after execution of the 2001 SULA, Qualcomm continually tried to

limit Nokia's rights under the SULA and expand its own.



                                                                            Beginning

in the fall of 2004,




      Facing those onerous terms, Nokia sought to transfer its CDMA2000

manufacturing business to a joint venture with Sanyo, which would have had the right to

purchase chipsets already by virtue of Sanyo's agreements with Qualcomm.           -




56
   NAE 129 (Kauppi Dep.) at 130:17.. 131:17.
57
   Id. at 138:25-140:3
58
   NAE 44                                                        BREW is a technology
enhancement used in many CDMA2000 handsets. Some operators will not support CDMA2000
handsets unless they include BREW capability.

                                          18
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 34 of 97




      Nokia then explored pnrchasing CDMA2000 handsets from an ODM (original

device manufacturer) for sale under Nokia's brand.




                                           Rather than accede to Qualcomm's demands,

Nokia chose to greatly limit its sales of CDMA and CDMA2000 phones at the loss of

considerable investment. 60

       In addition to Qualcomm's interference with Nokia's CDMA2000 business that

ultimately succeeded in driving out Nokia as a significant player in the CDMA2000

handset business, Qualcomm has also prevented Nokia from collecting royalties from

Qualcomm' s chipset customers.




59
   NAE45
60
   NAE 46 (Nokia press release dated 6/22/06). See NAE 47 (Bank of America analyst report
"Nokia/Sanyo Cancel N" dated 6/22/2006) at 2 ("the company expects a restructuring charge of
EUR 150M in .3Q06")). Nokia's reduced sales of CDMA2000 handsets also had the collateral
effect of increasing the effective royalty rate that Nokia paid on UMTS handsets under the 2001
SULA. According to the terms of the 2001 SULA,
                                                                     NAE 36 (2001 SULA) § 1.
Because Nokia's CDMA phones have historically been cheaper on average than its UMTS
fhones, reduced sales of CDMA phones increased Nokia's royalty base for UMTS phones.
 1
   Altman Ex. 1 2001 SULA



                                              19
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 35 of 97




          As April 9, 2007 approached,

-               the parties once again entered negotiations for royalties to Nokia and

    Qualcomm's patents, except those suqject to Nokia's paid-up handset license.

    Qualcomm has never indicated which of its UMTS-essential patents it believes Nokia

    infringes (despite repeated requests from Nokia),62 nor proposed FRAND terms or

    conditions of any specific essential patent or even its specified essential patents for any

    ETSI standard. Moreover, Qualcomm's proposals




    -      One should note that even if Nokia were to exercise either of the options (which it

    has not done),

    -          Moreover, the 2001 SULA




    62
       At this Court's insistence, Qualcomm provided a list of 17 patents it claimed were truly
    essentiaL Although without claim charts and analysis of products (not to mention claim
    construction) a final conclusion is impossible, it is worth noting that Professors Goodman and
    Myers examined eight of these 17 (looking only at essentiality, and not validity) and found that
    six of the eight were not truly essential to any part of the UMTS standard. Goodman and Myers
    did not review the validity of the patents, NAE 53 (Fairfield Resources International Center
    3GPP Spreadsheet attached to Goodman & Myers Essentiality study).
    63
       NAE 54
                                    NAE55


                                                  20
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 36 of 97




          F.      Nokia's FRAND Offers

          In contrast to Qualcomm's refusal to provide FRAND tenns for its essential

patents, Nokia has proposed unbundled terms for Nokia's essential UMTS, GSM and

CDMA2000 patents as well as identified the patents covered by its offer with precise

patent identification data.64       On June 20, 2007, Nokia proposed




-                As to Nokia's CDMA patents,




           Nokia later provided Qualcomm with yet another, even lower proposal for Nokia's

    CDMA and GSM/UMTS essential patents




    65
      Id. at
    66
       Id. at                             Nokia calculated these royalty rates by estimating the
    proportion of essential patents owned by Nokia out of the total number of patents that IPR
    holders have claimed to be essential to the standard, factoring in what Nokia believes to be a
    sustainable cumulative royalty cost for all the patents in those standards.

                                                 21
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 37 of 97




       G.    Nokia's Non-Exercise Of The SULA Options
      Nokia wrote Qualcomm before and after April 9, 2007, that it was not electing at

that time to exercise either of the                       options under SULA §4.4.6.68

Qualcomm responded on April 11, 2007, stating its view that Nokia had elected the

options by conduct69 -   a view that Nokia stated was precluded by the SULA's plain text.




                                            22
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 38 of 97




                                   ARGUMENT

I.    SINCE APRIL 10, 2007, NOKIA HAS NOT HAD AND CANNOT HAVE
      BREACHED ANY ROYALTY                      OBLIGATIONS TO
      QUALCOMM


      From 1992 to 2007, Nokia paid Qualcomm

                                       under the terms of the 1992 and 2001 SULAs.

By the SULA's express language, Nokia's license to these                 became fully

paid-up and royalty-free on April 10, 2007. 71   In contrast, Nokia has never had an

obligation under the SULA to pay handset royalties on Qualcomm's



      Unlike the                Qualcomm's



                                                        Since that date, Nokia has not

owed Qualcomm any SULA handset royalties on the                           and will not

owe Qualcomm any SULA handset royalties unless and until it expressly elects one of

the options                                    Nokia also does not have any remaining




(footnote continued)
                                          23
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 39 of 97




       Qualcomm contends nonetheless that Nokia has somehow elected the SULA

options by conduct, or in the alternative that Nokia has interim obligations under the

SULA to make royalty payments to Qualcomm during the period the options remain open

between April 9, 2007 and December 31, 2008. Qualcomm contends further that it is

entitled to terminate the SULA for nonpayment and that Nokia should forfeit even its

paid-up license to the                  as a result and that Nokia has likewise -

                                                        As the evidence will show, each of

these assertions is meritless. 75

       A.      Nokia Cannot And Has Not "Impliedly Elected" !he SULA Options

       It is undisputed that Nokia has never provided Qualcomm with any written notice

that it was electing either of the options set forth in SULA -            Instead, Nokia has

repeatedly stated to Qualcomm, both before and after April 9, 2007, that it is not

exercising the option. Qualcomm nonetheless claims that Nokia "impliedly elected" one

of the options by supposedly "using" some unidentified Qualcomm




15
   Accordingly, the Court should grant Nokia the relief requested in Nokia Claims 6, 7 and 11,
and should deny Qualcomm the relief sought in Qualcomm Counterclaims 7-12 (to the extent
that those claims are within the sco e of Phase I .
76
   See NAE 102

                                             24
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 40 of 97




- a f t e r April 9, 2007.        But Nokia's continued manufacture and sale of those

handsets after April 9, 2007 cannot be deemed an "implied election" of either option, for

numerous independent reasons.

               1.     The Text Of The SULA Precludes Implied Election Of The
                      Options
       The SULA options provision states that Nokia may elect either option only "by

providing written notice to Qualcomm."77 - o f the SULA, moreover, requires

 that all notices between the parties be in writing.78 Qualcomm may not unilaterally waive

 either writing requirement. The SULA is governed by California law, which holds that a

 party may waive only those "provisions placed in a contract solely for his benefit."

 Doryon v. Sa/ant, 75 Cal. App. 3d 706, 712 (2d Dist. 1977) (collecting cases) (emphasis

 added). Neither of the SULA in-writing requirements fits this exception.

        To determine which party was meant to benefit from a contractual provision,

 California law asks which party logically would have had an interest in the provision
                                         79
 when the contract was entered into.          Under this approach, it is clear that the writing

 requirements were not for Qualcomm's sole benefit. Rather, Nokia naturally had a strong

 interest in the -              writing requirement, which gave clarity to the parties and


 77
    NAE .36 (200 l SULA) § 4.4.6; NAE I 06
 78 NAE 36 § 20 ("All notices, requests, demands and other communications required or
 ~erroitted to be given under this Agreement shall be in writing.").
  9 See, e.g., Doryon, 75 Cal. App. 3d at 711-12 (reasoning !bat a contract provision conditioning

 real estate sale on purchasers' ability to obtain financing was for purchasers' sole benefit,
 because sellers ''would have bad no complaint if [purchasers] bad elected to forgo fmancing
 altogether and to pay tbe purchase price with their own cash"); Knarston v. Manhattan Life Ins.
 Co., 140 CaL 57, 62-63 (Cal. 1903) (reasoning that a contract provision requiring timely
 (footnote continued)

                                                 25
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 41 of 97




would foreclose disputes over whether and when Nokia bad exercised one of its options.

At a minimum,                       benefits both parties by preventing confusion and

uncertainty over when the options may be elected. 80 Moreover, the -                    writing

requirement, by its very terms, imposes equal conditions on Nokia and Qualcomm, and

therefore is waivable by neither.




...
payment of insurance premiums was for sole benefit of insurance company, because "they alone
were interested" in ensuring timely payment).
80
   See Jaffe v. Paramount Commc 'ns. Inc., 222 kD.2d 17, 22 (N.Y. App. Div. 1996) (writing
requirement was intended for the benefit of both parties because it "promoted clruity of rights
and avoided litigation by limiting occasions for disputes based upon misunderstandings"); 715
Spencer Corp. v. City Envt/. Servs., Inc., 80 F. Supp. 2d 755, 762 (N.D . Ohio 1999) (writing
requirement was intended for the benefit of option-holder and option-grantor because it protected
both parties a ainst unsu orted alle ations that the option was exercised .
81
   NAE 102                                    see NAE 106




                                               26
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 42 of 97




       An additional textual basis that negates the possibility of implied election is the

portion of                        that grants Nokia a twenty-month period, from April 9,
                                                                          83
2007 to December 31, 2008, to decide whether to elect either option.           It would render

this provision meaningless if Nokia's only choice during this period -- as Qualcomm

suggests - was to suspend all of its UMTS manufacturing and sales operations on April

10, 2007 and resume them if, and only if, Nokia elected to exercise the option in writing.

Under Quakomm's theory, Nokia could not use this twenty-month period, for which it

had expressly negotiated, to evaluate its options or to elect not to exercise.

       By contrast, Qualcomm cannot derive any textual support for its implied election

theory from the 2001 SULA provisions

                  It is far-fetched to read this

consideration for Nokia's implied assent to pay the same high rates on the -

                  Qualcomm received other benefits in the 2001 SULA




                                      The importance of this




                                              27
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 43 of 97




                                                6
                                                    In sum, the plain text of

negates any implied election of the options, and no other provision of the SULA's text

provides any basis for Qualcomm's new interpretation.

              2.    Extrinsic Evidence Of The Parties' Course Of Dealing Likewise
                    Negates Any Implied Election Of The Options

                    (a)    Oualcomm's Conduct During The SULA Negotiations

       Like the plain text of the SULA, the parol evidence surrounding the SULA

negotiations negates any inference that the parties intended or understood that the SULA

options could be exercised by conduct as opposed to written expression. During the 2001

SULA negotiations, Qualcomm never informed Nokia that it would consider Nokia's

manufacture of handsets after April 9, 2007 to be an implied exercise of either of the

options. 87




                                           28
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 44 of 97




..
..                  (b)    Oualcomm~s Post-SULA Conduct

      Qualcomm's dealings with Nokia after the SULA was executed likewise

contradict any intent of the parties to consider the SULA license options capable of

implied exercise. "A party's conduct subsequent to the formation of a contract may be

looked upon to determine the meaning of disputed contractual terms." Cedars-Sinai

Med. Ctr. v. Shewry, 137 Cal. App. 4th 964, 983 (Cal. Ct. App.). More specifically, "the

practical interpretation of the contract by one party, evidenced by his words or acts, can

be used against him on behalf of the other party." S. Cal. Edison Co. v. Superior Court,

37 Cal. App. 4th 839,851 (Cal. Ct App. 1995). Here, the practical construction of the

SULA, as evinced by Qualcomm principals' repeated statements between July 2001 and

April 2007, was that any accused practice by Nokia of Qualcomm's Later and Other

patents after April 9, 2007, would be treated as unlicensed anti would give rise to patent




                                            29
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 45 of 97




infringement litigation, not that such accused practice would impliedly exercise either of

the SULA options.

       For examp le,




                       Mr. Altman did not say that Nokia had a third choice to decline to
                                                                               92
exercise the options but nonetheless to acquire a license by mere conduct.          To the

contrary, he told the investor community a year later that, if Nokia did not exercise the

options but continued manufacturing handsets without paying royalties to Qualcomm,

Qualcomm would sue Nokia for patent infringement, 93 not treat it as licensed through

implied exercise of the options.

       Similarly, a 2005 proposed term sheet




                                            30
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 46 of 97




                                                                                 made it

clear that both sides anticipated the possibility of infringement litigation,97 which is

fundamentally inconsistent with Qualcomm's implied exercise by conduct theory,

      Numerous public statements by Qualcomm likewise contradict any implied

election theory. Qualcomm CEO Paul Jacobs stated in an investor call on November 13,

2006, that: "The 2008 date is the date is the date by which they have to elect whether or

not to exercise the extension."98 And in the months and years leading up to April 9,

2007, Qualcomm executives routinely stated that Nokia would be "unlicensed'' and

"infringing" Qualcomm's patents after that date -      not that they would be licensed

through some automatic exercise of the options.       For example, in Qualcomm's Q3

earnings conference call on July 19, 2006, Qualcomm President Steve Altman stated that:




                                           31
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 47 of 97




"I think that once we get past April 9, if there's no agreement, they will be infringing our

patents." 99

        Indeed, Qualcomm executives never mentioned the "implied election" theory, to

Nokia or the general public, at any point before it filed its arbitration demand on April 7,

2007.




         Nor did Qualcomm disclose this newly minted "exercise by use" theory to Nokia

even then. To the contrary, Qualcomm continued to make public statements threatening

to sue Nokia for patent infringement, contradicting any theory that Nokia was licensed by

implied exercise of the options. Not until the eve of its Los Angeles arbitration demand


99
    NAE 70 (Qualconun's 3rd Quarter 2006 Earnings Call Final Transcript dated 7/19/06) at 12.
Similarly, in Qualconun's QI Earnings Conference Call, Steve Altman stated that: "If Nokia
does not exercise its Option by the April deadline, then we will have 140 companies licensed
under our intellectual property and paying ns royalties and we will have one company, Nokia,
that [is] unlicensed and infringing." NAE 71 (Earnings Call Final Transcript) at NOKIA-
OA000007239 (emphasis added). And in Qualconun's January 24, 2007 press release, the
company stated: "We intend to pursue and obtain injunctions against Nokia's sales as well as
damages (which will include interest from the date of infringement) for Nokia's unlicensed sales
after April 9, 2007." NAE 72 at 3 em basis added · NAE 73.
100
     NAE 106
 JOI Jd at
102
     NAE 102

                                               32
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 48 of 97




against Nokia did Qualcomm first disclose the "exercise by use" theory that it had

invented in late 2006. 103 In short, Qualcomm's late creation and continued concealment

of its exercise by conduct theory undercuts any effort to ascribe such a theory to the

parties' intentions in entering into the 2001 SULA.

              3.     No Reasonable Practical Basis Exists To Impute To Nokia
                     Acceptance Of The SULA Options

       Even beyond the text of the SULA options provision and the extrinsic evidence of

the parties' interpretation of that provision, which plainly preclude any finding that Nokia

could exercise the SULA options by conduct, there is also no reasonable basis to attribute

any such implied exercise here. To be sure, under some circumstances, "a reasonable ...

mode of acceptance may be implied." Allen v. Smith, 94 Cal. App. 4th 1270, 1281 (Cal.

Ct. App.). But a party's actions may constitute acceptance only if a "reasonable person"

would have thought they signified acceptance. See Guzman v. Visalia Cmty. Bank, 71

Cal. App. 4th 1370, 1376-77 (Cal. Ct. App. 1999). And it would be unreasonable to infer

that Nokia "impliedly elected" the options merely by continuing to manufacture and sell

handsets after April 9, 2007, for at least two reasons.

       First, when a party has a separate, non-option right to use offered property, using

that property does not constitute implied election of the option.       See Warner Bros.

.Theatres v. Proffitt, 198 A. 56 (Pa. 1938) (holding that, when a defendant had the right to

purchase property through an option and a separate right to take the property through




                                              33
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 49 of 97




foreclosure, the defendant's taldng of the property through foreclosure did not constitute

implied acceptance of the option price); accord CORBIN ON CONTRACTS §11.16 n.3

(1996).

       Nokia enjoys such a separate, non-option right here. Independent of the SULA

options, by virtue of Qualcomm's FRAND undertakings to ETSI, Nokia is entitled to

implement ETSI UMTS and GSM standards so long as it compensates Qualcomm on

FRAND terms ifit infringes any ofQualcomm's actually valid and essential patents. See

Part II, infra. Nokia thus has a lawful basis to continue to manufacture its standard-

compliant handsets without electing the SULA options. Given Nokia's independent right

to use the patents, Professor Williston's "shopkeeper" hypothetical, quoted in Desny v.

Wilder, 46 Cal. 2d 715 (Cal. 1953), is inapposite. The Williston hypothetical states that a

buyer who goes into a shop, takes an item, and leaves only a fraction of the shopkeeper's

stated price may be held to have impliedly accepted the stated price for that item. But
                                                                                                     104
this hypothetical naturally assumes a buyer who has no independent right to the item.

By contrast, Nokia has an independent, non-SULA basis to manufacture handsets that

implement ETSI standards, notwithstanding patents that IPR holders may contend read

onto that standard. In any event, even the Williston hypothetical would not entail that, if

a shopkeeper holds a "going out of business" sale and offers his entire inventory for one


104
    Desny, 46 CaL 2d at 736 (quoting Professor Williston) ("The parties may be bound by the
terms of an offer even though the offeree expressly indicated dissent, provided his action could
only lawful(y mean assent. A buyer who goes into a shop and asks and is [told) the price of an
article, cannot take it and say 'I decline to pay the price you ask, but will take it at its fair value.'
(footnote continued)


                                                   34
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 50 of 97




fixed price, one who takes a single item implicitly agrees to pay for the entire store

inventory, as Qualcomm's "SULA is FRAND" theory suggests.

      Qualcomm's interpretation should also be rejected as ur.reasonable because such a

theory would leave Nokia with no choice (or option) at all. If Qualcomm's claims to

essential patents are to be believed, Nokia would literally have had to shut down its

business through December 31, 2008 to avoid the risk of"impliedly electing" the options.

         B.    Nokia Has No "Interim Obligations" Under The SULA During The
               Option Period

         As an alternative to its "implied election" claim, Qualcomm claims that Nokia

must pay SULA handset royalties on the

                                                                                          But, like

Qualcomm's "implied election" theory, this "interim obligations" theory is foreclosed by

the SULA's plain language. As discussed above, the SULA requires handset royalty

payments only for                                           a category to which t h e -

                do not belong unless and until Nokia elects an option under

Because Nokia has not elected either option, it has no present handset royalty obligations

on the                             irrespective of Nokia's right to elect either option in the

future.

          Qualcomm 's own pre-litigation statements again confirm what the SULA's plain

language says: unless and until Nokia elects either option, Nokia has no SULA royalty or



He will be liable, if the seller elects to hold him so liable, not simply as a converter for the fair
value of the property, but as a buyer for the stated price." (emphasis added)).

                                                 35
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 51 of 97




non-assert obligations after April 9th, 2007. For instance, Qualcomm's 10-Q for the

period ending March 26, 2006 stated: "[A]fter April 9, 2007, unless and until the existing

agreement is extended or a new agreement is concluded, Nokia's right to sell subscriber

products under most of our patents (including many that we have declared as essential to

CDMA, WCDMA and other standards) and therefore Nokia's obligation to pay royalties

to us will both cease under terms of the current agreement." 105 Similarly, at Qualcomm's

November 13, 2006 London Investor Day, Qualcomm General Counsel Louis Lupin

stated that, after April 9, 2007, ''Nokia's obligations to pay royalties would cease unless

or until they exercised the option." 106 Asked by an analyst, "if you guys engaged in

litigation post-April 2007, would the option survive that?" Mr. Lupin responded that, "as

long as Nokia continues to comply with the terms and conditions that survive this partial

expiration in April 2007, then yes, the option continues and is exercisable by Nokia

through the end of 2008." 107

        Nor is Qualcomm 's "interim obligations" claim supported by the SULA 's implied

covenant of good faith and fair dealing. Under California law, this implied covenant
                                                                         108
cannot bar actions that are authorized by express contract provisions.         Since the SULA

expressly authorizes Nokia to cease handset royalty payments on the. . . . . . . .


105
    NAE 73 ( ualcomm 10- for
also NAE 115
106
    NAE 67 London Investor Da
107
    See id.
 108
   See Carma Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 374 (Cal.
1992) ("[a]s to acts and conduct authorized by the express provisions of the contract, no
covenant of good faith and fair dealing can be implied which forbids such acts and conduct")
(quoting Wal-Noon Corp. v. Hill, 45 Cal. App. 3d 605,613 (3d Dist. 1975)).

                                             36
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 52 of 97




-         and imposes no handset royalty obligations for th                              unless
                                                                                         109
and until Nokia elects either option                            by December 31, 2008,          the

implied covenant cannot bar Nokia from taking all these actions. Nor can the implied

covenant forbid actions within the parties' reasonable expectations, 110 as these actions

were, even according to-Qualcomm's own statements.

           Nor is Nokia obliged to make SULA handset royalty payments throughout the

entire interim period merely because the SULA options contain no express provision for

    Qualcomm to collect back payments from April 9, 2007. Should Nokia elect the options,

    it will then simply pay Qualcomm SULA royalties on its handset sales subsequent to

    April 9, 2007.    Such an implied obligation would not contradict the SULA's plain

    language:




                                     Such a result would also conform with the parties'

    expectations when they signed the SULA. Nokia's SULA negotiator Ilkka Rahnasto

    testified that




    (emphasis added)).
    110
        Guz v, Bechtel Nat'/, Inc., 24 Cal. 4th 317, 351-52 (CaL 2000); Chateau Chamberay
    Homeowner's Ass'n v. Associated Int'/ Ins. Co., 90 Cal. App. 4th 335,346 (CaL Ct. App. 2001).


                                                 37
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 53 of 97




       C.     The Provisions Relating To
              I      I Have Expired



                                                                          This

provision was expressly coterminous with

                  This is unsurprising, as these provisions were intended t o -




111
    NAE 36
112
    NAE 123
113
    NAE36
114
    See id.


(footnote continued)

                                         38
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 54 of 97




       D.     Nokia Has Not Breached Its SULA Obligations And Cannot Be Made
              To Forfeit Its Fnlly Paid-Up License To Qualcomm's Early Patents

       Qualcomm's pleadings allege that Nokia has breached the SULA by (I)

withholding royalty payments after April 9, 2007;



                                                                                 and (5) relying

on its rights to implement ETSI standards to which Qualcomm has declared essential

patents. 115 The first three allegations fail because, as explained above, Nokia's royalty

obligations for Qualcomm'                      ended on April 9, 2007, 116




                                                                          The fourth allegation

is outside the scope of Phase 1 pursuant to agreement between the parties (and anyway is




115
     See NAE 142 (Qualcomm's Answer, Affirmative Defenses and Second Amended
Counterclaims dated March 19, 2008) at 1224.
116
    Qualcomm understood as much; in its 10-Q for the period endin~ March 26, 2006, Qualcomm
stated that "Nokia's rights to sell subscriber products under most of our patents," would expire in
the event the SULA was not extended, thereby carving out Nokia's r i g ~
~ that would not expire on April 9, 2007. NAE 1 1 5 - -
- ( Q u a l c o m m I 0-Q for period ending 3/26/06) at 34 (emphasis added).

                                                39
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 55 of 97




foreclosed by the facts and the law). 117 And the fifth is in error for the reasons set forth

below in Part II.

       Because Nokia has not breached its SULA obligations, much less materially

breached them, it cannot be made to forfeit the fully paid-up                        license.

                                                               Nor does Qualcomm have any

right to terminate the SULA. 119 And Nokia is fully entitled to rely on its ETSI rights to

implement ETSI standards. Far from using this right to "avoid its SULA obligations," as

Qualcomm wrongly asserts, Nokia faithfully fulfilled its SULA obligations until those

obligations expired on their own terms,




117Contrary to Qualcomm's intimations, Nokia has not engaged in a "bad faith cam ai n" to
disparage Qualcomm 's licensing practices and depress its stock price.




Qualcomm does not dispute that the license for
. , including as to WCDMA products. NAE 117

    Even if Nokia's post-April 9, 2007 actions were deemed to be a breach of the SULA,
Qualcomm could not terminate the SULA, for in light of the SULA's plain language, Nokia at
least had a good faith basis to believe that the SULA authorized it to cease royalty payments,

                             "A party is not entitled to terminate a contract under a termination
provision which gives such party termination rights if the second party refuses to comply with its
terms, where the second party's failure to comply is not in bad faith but is based on a good faith
dispute as to the amount due." 17B C.J.S. CONTRACTS§ 437.

                                               40
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 56 of 97




       Finally, even if Qualcomm could somehow prove its allegations of breach of the

SULA and right to termination as a result, which it cannot, Nokia still would not forfeit
                                             120
its paid-up license to the

                                                                        in the event of contract

termination, but this refers to licenses for which royalties were still being paid, not to

forfeiture of a paid-up license. When the parties wished to say that a paid-up license

could be forfeited, they specifically did so. 121 By negative implication, therefore, the lack

of any paid,-up license forfeiture provision                            bars such a result.      Any

possible ambiguity on this score would have to be resolved against forfeiture under well-

settled California contract principles. 122 California's presumption against forfeiture is at

its strongest in a case such as this one, where

-forthe                            before finally achieving a paid-up handset license in April

2007. In light of this presumption, and the language in the SULA, it is unreasonable to

suggest that Qualcomm could work a forfeiture of Nokia's paid-up-handset

license simply by terminating the SULA.




122
    See Universal Sales Corp. v. Cal. Press Mfg. Co., 20 Cal. 2d 751, 771 (Cal. 1942)
("Forfeitures are not favored by the courts, and if an agreement can be reasonably interpreted so
as to avoid a forfeiture, it is the duty of the court to avoid it ... a contract is not to be construed
to provide a forfeiture unless no other interpretation is reasonably possible" (internal citations
omitted)).

                                                   41
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 57 of 97




II.    QUALCOMM HAS BREACHED ITS BINDING CONTRACTUAL
       COMMITMENTS TO ETSI, OF WHICH NOKIA IS A THIRD-PARTY
       BENEFICIARY, TO LICENSE ITS ESSENTIAL PATENTS ON FRAND
       TERMS AND TO LIMIT ANY RELIBF SOUGHT TO FRAND
       COMPENSATION
       As shown in Part I, Nokia has not exercised its SULA options. To the extent the

parties have any rights and obligations concerning Qualcomm's

and Nokia's patents beyond the default patent rules in effect in the applicable countries,

therefore, they arise from essentiality declarations and FRAND undertakings made

pursuant to the ETSI IPR policy that govern a subset of those patents. Both Qualcomm
                                                                                       123
and Nokia have made binding contractual commitments under this ETSI IPR policy.

        These FRAND undertakings under Rule 6.1                 are binding, enforceable

commitments that entitle manufacturers to implement the ETSI standards subject only to

the obligation to pay FRAND compensation for any valid patents that are actually

infringed by implementing the standard, and free from the possibility of injunctions. This

interpretation of the meaning of Qualcomm's contractual commitment follows from the

intent of the IPR policy and economics of SSOs, as Qualcomm itself strenuously urged in

litigation against Ericsson in 1998-99 and should not be heard to repudiate now. This

interpretation is also dictated by the French law of contracts that governs ETSI and its

relationship with its members. Contrary to the allegations ofQualcomm's current experts

(although consistent with Qualcomm's position in the Ericsson litigation), an ETSI



 123
    NAE 97 (Qualcomm 's Undertakings, Exhibit A to Nokia's First Amended Complaint filed
 2/29/08); NAE I 00 (Nokia's Undertakings, Exhibit B to Nokia's First Amended Complaint filed
 2/29/08).

                                              42
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 58 of 97




FRAND undertaking is neither a simple agreement in principle nor a mere expression of

willingness to entertain future bilateral negotiations concerning possible licenses for

essential patents which can still be withheld. It is rather an irrevocable, binding and

enforceable commitment made to ETSI for the benefit of third parties to grant licenses to

those patents on FRAND terms. 124

          A.    The Economics Of Standard Setting Organizations Require FRAND
                Undertakings To Be Binding Contractual Commitments That Limit
                IPR Holders' Remedies And Preclude Injunctive Relief Except In
                Extraordinary Circumstances
          Open and accessible technology standards have obvious benefits: they enable

industries to promote the best interoperable technologies with input from private

manufacturers in the industry. At the same time, the overlap between standards and

patents causes obvious problems. Without restrictions, every holder of a valid and truly

essential patent would have the power to hold up manufacturers implementing the

standard and potentially block the standard altogether.              See Broadcom Corp. v.

Qualcomm Inc., 501 F.3d 297, 310 (3d Cir. 2007).            Policies like ETSI's are meant to

solve this hold-up problem.

                 1.     FRAND Undertakings Prevent Using Hold-Up Power To Gain
                        Excessiv,!l Royalties

          Specifically, if unrestrained, a holder of a patent essential to a standard could use

its leverage to extract supra-competitive royalties from any manufacturer wanting to

implement the standard, especially those who are locked in to the standard through their


124 Forthese reasons, this Court should grant the relief requested in Nokia's Claims 1-5 and 8-10,
and deny the re!iefrequested in Qualcomrn's counterclaims 2-4 and 6.

                                               43
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 59 of 97




capital investments. 125   In contrast to a rate negotiated before standardization, when

manufacturers could easily switch to other competing technologies, a holder of an

essential patent after standardization can capture not only the incremental value its

patents add to the standard, but also the value contributed by other inventions plus the

costs to switch away from the standard. 126 Such royalties could far exceed the value of

the invention, approaching the threshold that would drive the industry to abandon the

standard and switch to an unpatented technology. 127

       To constrain such hold-up power, SSOs like ETSI employ IPR policies that

typically impose the dual requirements of disclosure of essential patents and commitment

to license those patents on FRAND terms. 128 They also provide that the SSO will decline

to adopt standards when faced with a refusal from an owner of an essential IPR to abide

by such FRAND commitments. 129 Such SSO IPR policies limit the power of owners of

standard-essential patents to extract excessive royalties, and prevent them from using the




125
     NAE 75 (Expert Report of Carl Shapiro dated 5/23/08) ("Shapiro Rep.") at 4; NAE 128
(Shapiro Dep.) at 14:7-16:3.
126
    NAE 75 (Shapiro Rep.) at 8-12.
127
    Id. at 11-14.
128
    Id. at 5; see NAE 130 (Antitrust Enforcement and Intellectual Property Rights Guide, Dep't
of Justice & Fed. Trade Comm'n Report, April 2007) at 36, 42, 46.
129
    See NAE 5 (ETSI Rules) Clause 8.1 at 34 (providing that, if an owner of and essential IPR
refuses to make a FRAND undertaking, ETSI must either replace the technology with an
available substitute, or if no such substitute exists, immediately stop work on the standard). See
NAE 127 (Tronchon Dep.) at 66:10-69:10. This provision underscores the importance to ETSI
of securing FRAND commitments from essential IPR holders. For example, when ETSI was
drafting the lJMTS standard, Qualcomm claimed it had essential WCDMA (and TD-CDMA)
patents as to which it would not agree to give FRAND undertakings. ETSI tried to determine if
Qualcomm's essentiality claims were true, considered stopping devP.lopment on the WCDMA air
interface, and pressured Qualcomm to change its decision.

                                               44
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 60 of 97




                                                               130
threat of injunction to hold up standard implementation.             At the same time, such

policies provide essential IPR holders with the benefit of FRAND compensation from a
                                                                                             1 1
far larger market than they would enjoy were their patents not included in the standard.      l


By thus preventing hold-ups, the IPR policies of ETSI and other SSOs enable standards

and the patented technologies they incorporate to become more widely available.

       These economic principles were well understood by the founders of ETSL As

Friedrich Hillebrand, the Chairman of ETSI's Technical Committee Special Mobile

Group from 1996 to 2000 has stated, "The intention in ETSI was that once the

undertaking is given, the owner would have no possibility to use his blocking rights as

long as the licensee is prepared to accept FRAND terms and conditions. . . . This was

commonly understood, and is very much at the heart of the IPR Policy.''132 Furthermore,

European Commission letters to SSOs during the time the ETSI IPR Policy was being

drafted emphasized the need to enable manufacturers to implement the standards, and

made clear that patent holders were giving up monopoly rights when participating in the

standard setting process. 1l 3


130 See Joseph Scott Miller, Standard Setting, Patents, and Access Lock-In: RAND Licensing
and the Theory of the Firm, 40 Indiana L. Rev. 351 (2007) (arguing that injunctions are at cross-
purposes with FRAND); Mark A. Lemley, Intellectual Property Rights and Standard-Setting
Organizations, 90 Cal. L. Rev. 1889, 1925 (2002) (arguing that a FRAND co=itment should
be viewed as a grant of an implied license, thus precluding injunctive relief).
131
    NAE 128 (Shapiro Dep.) at 71:16-73:5; NAE 75 (Shapiro Rep.) at 18-19.
132
    NAE 84 (Expert Report ofFriedhelm Hillebrand dated 5/22/08) ~ 19 at 9.
133
    NAE 79 (October 27, 1992 Co=unication from the Commission of European Co=unities
re Intellectual Property Rights and Standardization) ("EC Co=unication") states that: "It has
to be recognized at the same time that the standard-making process entails an acceptance by the
rightholder of the fact that he is no longer acting in a totally free and geographically limited
market once he has agreed to give licenses as of right on fair and reasonable conditions." Id. §
(footnote continued)
                                                 45
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 61 of 97




       Judicial decisions in this area agree with these IPR limitations and the economic

need for them. In Siemens v. AMO!, Diisseldorf Regional Court Case No. 4a O 124/05,

dated February 13, 2007, for example, the Civil Division of the Duesseldorf Regional

Court held that plaintiff had forgone its right to enjoin the use of its patent by declaring

such patent to be essential to ETSI's GSM/GPRS standard, and that anyone seeking to

implement the standard had a contractual right to do so.            Ruling on a request for

injunction on a standard-essential patent, the Court held: "Because the [patent] holder·-

as in this case -   is in principle willing to grant the license and has also contractually

agreed to do so, the only question arises, since he has already submitted an offer for

closing of a license agreement, as to whether inappropriate license fees are demanded (so

called exploitation abuse) or whether his licensing practice is discriminating and/or

inappropriate." 134 Because the plaintiff had thus far offered qnly a portfolio rate for all its

patents, and at a rate that would be excessive if applied by similar patent holders, the case

was dismissed and no injunction issued. 135         Furthermore, the Court considered the

required grant-back of all essential and implementation patents to be unreasonable in
                                                                                136
scope and not justified by the reciprocity language in the ETSI IPR Policy .

       Similarly, in Broadcom Corp. v. Qualcomm, Inc., 501 F.3d 297 (3d Ciro 2007), the

Third Circuit held that Qualcomm could be liable for antitrust violations for reneging on


4.7.3 at 20. See also NAE 125 (Smoot Dep.) at 203:16-206:25 (agreeing that ETSI Article 6.1 is
tantamount to a rewording of this provision).
134 NAE 83 (Siemens v. Amoi, Dusseldorf Regional Court, 4a O 124/05, Februaxy 13, 2007

(certified English translation)) at 18.
135
    Id at 19-21.


                                               46
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 62 of 97




its FRAND promise, holding that: "Deception in a consensus-driven private standard-

setting environment harms the competitive process by obscuring the costs of including

proprietary technology in a standard and increasing the likelihood that patent rights will

confer monopoly power on the patent holder." Id. at 314.

       These decisions support the view that IPR holders that undertake FRAND

commitments pursuant to ETSI' s IPR Policy effectively relinquish their right to exclude

others from practicing their patents to implement the standard and estop themselves from
                                                    137
pursuing unlimited licensing fees or injunctions.

              2.     To Limit Hold-Up Power Of Essential Patent Owners, FRANI>
                     Undertakings Must Apply To All Patents Declared Essential

       Contrnry to Qualcomm's allegations, an IPR holder's ETSI obligations apply to all

patents it has claimed is essential and committed to make available on FRAND terms and

conditions, not simply those that later prove to be "actually essential." Nothing in the

language of Rule 4.1 pexmits a conditional declaration of essentiality, and FRAND

undertakings under Rule 6.1 axe similarly unconditional: the Director-General must seek


136Id
137  See also Wang Labs., Inc. v. Mitsubishi Elecs, Am., Inc., 103 F.3d 1571 (Fed. Cir. 1997)
(royalty-free implied license granted as the patentee informed the body it would not seek patent
rights in order to encourage adoption by the industry); Potter Instrument Co. v. Storage
Technology Corp., 1980 U.S. Dist. LEXIS 14348 (E.D. Va. Mar. 25, 1980), aff'd on other
ground,, 641 F.2d 190 (4th Cir. 1981) (action dismissed and patentee was equitably estopped
from enforcing its patent because the patent owner failed to inform the standard body of the
patent's existence); In re Negotiated Data Solutions, LLC, 2008 WL 258308 (F.T.C. Jan. 22,
2008) (current owner of patents could not alter the licensing commitment made to the standard
settings body by previous owner as the commitment to license and rate promised were a large
factor in the adoption of the standard); In re Dell Computer Corp., 21 F.T.C. 616 (May 20, 1996)
(consent order prohibiting Dell's enforcement of patent rights as it was a member of a standard
(footnote continued)


                                              47
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 63 of 97




an undertaking for all IPRs that are declared essential and that are brought to the attention

of ETSI. 138 Apart from declaring patents essential to a technical proposal on the basis

that these patents may become essential if the technical proposal is adopted, nothing in
                                                                                            139
such an undertaking is conditioned on the patent turning out to be essential.

Furthermore, even Qualcomm's IPR expert conceded that IPR holders declaring patents
                                                                          140
to ETSI are representing that they are actually essential to standards.

       Qualcomm's interpretation would gut the FRAND declaration of meaning and

defeat the purpose of the FRAND undertaking, namely, to avoid uncertainty by

guaranteeing the widespread availability of standards. It would allow a patentee to claim

unilaterally that its declared-essential patent is non-essential, and seek an injunction,

giving the implementer only an affirmative defense of actual essentiality.           Thus, the

implementer who relied on the declaration to build products implementing the standard

would face the risk of total exclusion from the market - the very risk ETSI was trying to

avoid in drafting its IPR Policy.

       By contrast, Nokia's interpretation fits the text of the ETSI IPR policy and furthers

the public policy goals of minimizing hold-up, discouraging excessive declarations of

essentiality, and promoting the implementation of new technology into standards in

reliance on those rights being available on FRAND terms. The IPR holder is far better



setting organization in the midst of setting a standard, without disclosing the existence of its
r3tent rights prior to joining the organization).
 38
    NAE 5 (ETSI Rules) Clause 6.1 at 33-34.
139 Jd
140
    NAE 125 (Smoot Dep.) at 215:20-216:l I.

                                              48
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 64 of 97




situated to know whether its invention is actually necessary for the standard, and should

thus bear the risk of an over-inclusive declaration, a position also supported by the

governing French law. 141

       B.    Qualcomm Has Conceded That SSO FRAND Undertakings Are
             Binding Contractual Commitments That Limit Essential IPR Holders'
             Remedies And Preclude Injunctive Relief Except In Extraordinary
             Circumstances

              1.     The Qualcomm-Ericsson Litigation

       In a patent infringement case brought by Ericsson in 1997, Qualcomm advocated

the very same interpretation of SSO undertakings that Nokia urges here, based on the

same economic reasoning. In that case, Qualcomm claimed that Ericsson could not get

an injunction as a matter of law on patents that Ericsson had declared essential to TIA, a

United States-based SSO similar to ETSI, because Ericsson had committed to license
                                                                        142
those patents on reasonable and non-discriminatory ("RAND") terms.            As Qualcomm

argued in its pleadings in that case, IPR policies are intended to ensure that "all industry

participants will be able to develop, manufacture and sell products compliant with the

relevant standard without incurring the risk that patent holders will be able to shut down

those operations." 143      Accordingly, Qualcomm asserted an affirmative defense of




141
    NAE 85 (Aynes Rebuttal Report dated 6/5/08) ("Aynes Rebuttal Rep.") § .3.3 at 7-8
142
     For present purposes there is no material difference between RAND and FRAND
requirements; both serve the same purposes of avoiding hold ..ups described above.
143 NAE 80 (Defendants' Answer to Ericsson's "Corrected" Third Amended Complaint and

Amended Counterclaims, Ericsson Inc. v. Qualcomm Inc., No. 2:96-CV!S.3 (E.D. Tex) filed
3/5/99) ("Qualcomm/Ericsson Answer") Twelfth Affinnative Defense at 20.

                                             49
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 65 of 97




equitable estoppel, 144 and implied license. 145 As the litigation progressed, Qualcomm's
                                                               146
pleadings expanded to include theories of express license            and breach of contract

alleging that Ericsson had "entered into a contract with Qualcomm and other participants

in the [standard setting] process," and had thus "bound itself to Qualcomm to license,

under [RAND terms] any patents that would be required for implementing the IS-95

standard."147 As a result of the contract with TIA and its members, Qualcomm claimed

that Ericsson was "barred from asserting a contrary position including a claim seeking

injunctive relief or other compensatory damages other than a reasonable and non-
                                                                          149
discriminatory royalty," 148 having "contracted away" its other rights.

       In addition to its pleadings, Qualcomm argued in a motion for partial summary

judgment that Ericsson was equitably estopped by its RAND commitments from

obtaining an injunction against Qualcomm, that Qualcomm had an implied license based

on Ericsson's RAND commitments, and that Ericsson's damages should be limited to

RAND damages in the event that infringement and validity were proven (which

Qualcomm contested). In this motion, Qualcomm stated:




144
    NAE 139 Qualcomm's Second Amended Answer and Amended Counterclaims (from the
Ericsson litigation) Case No. 2:96-CV183, filed May 22, 1997), Tenth Affirmative Defense at
13-14.
145
    Id., Eleventh Affirmative Defense at 14.
146
    NAE (Qualcomm/Ericsson Answer), Eighteenth Affurnative Defense at 23-24.
147
    Id., Fourteenth Affirmative Defense at 21; Id, Eleventh Counterclaim at 33-34.
148
    Id, Fourteenth Affirmative Defense at 2 L
149
    Id, Eleventh Counterclaim at 34.

                                             50
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 66 of 97




             [B]y participating in the TIA process and by repeatedly prom1smg
             Qualcomm and others, Ericsson has lost its ability to enjoin Qualcomm and
                                                                         150
             others from practicing patents that aie essential to IS-95.

             [T]his motion merely seeks a limitation of the relief sought to the recovery
             of license royalties, "under reasonable terms and conditions that aie
             demonstrably free of any unfair discrimination," if Qualcomm is found to
             have infringed those patents. That is, Qualcomm merely seeks to hold
             Ericsson to the repeated promises it made to Qualcomm and others who
                                                                 151
             participated in the IS-95 standard setting process.

                 Ericsson's conduct and its many promises led Qualcomm to reasonably
                 infer that it could pxactice the IS-95 standard without fear that Ericsson
                 would seek to enjoin its activities; Qualcomm relied on Ericsson's conduct
                 and promises; and, as a result of that reliance, Qualcomm would be
                 materially prejudiced if Ericsson were allowed to proceed with its claims
                 for injunctive relief and for lost profits. Accordingly, Ericsson should be
                 estopped from seeking any relief other than royalties "under reasonable
                                                                            152
                 terms and conditions free from any unfair discrimination."

                 [T]he TIA's Intellectual Property Rights Policy and Ericsson's course of
                 conduct during the standard setting process mandate that Qualcomm be
                 granted an implied license to any of the Alleged TIA Patents that are
                 deemed necessary to the IS-95 standards "under reasonable terms and
                 conditions that are demonstrably free from any unfair discrimination." In
                 light of the TIA Intellectual Property Rights Policy, such a license is the
                                                                                       153
                 only remuneration Ericsson should expect to recover for such patents.

       Also attached to the summary judgment brief is a declaration from Qualcomm's

then-Chairman and Chief Executive Officer (currently Chairman) Irwin Jacobs stating

that Qualcomm relied on Ericsson's statements to the SSO to license any essential patents

on RAND termsi 54


150 NAE 23 (Qualcomm/Ericsson MSJ).
ISi Id.
152 Id.
153 Id.
154 NAE 81 (Declaration of Irwin M. Jacobs in Support of Qualcomm/Ericsson MSJ) ("Jacobs

Deel.") at 19.

                                               51
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 67 of 97




       Qualcomm's reply brief went further in explaining how "Ericsson Has

Relinquished Its Right to Exclude Others from Practicing the IS-95 Standard" even

though Qualcomm had rejected Ericsson's proposed terms and maintained patent law

defenses to individual patents:

              If an industry participant must accept without challenge all
              patent claims of others or risk being blocked from building to
              a specific industry standard, unscrupulous competitors could
              easily claim broader patent rights in an effort to gain unfair
              advantages. For example, a corporation with a single, valid
              essential patent could claim it held ten patents essential to a
              particular standard to great advantage. Others wishing to
              practice the standard would either have to accept the claims
              without challenge or risk being barred from practicing the
              standard. Or, more likely, the holder of essential patents,
              after identifying its patents to the TIA, could stand idly by
              after the adoption of the standard as others invested huge
              sums of money in the development of products compliant
              with the standard. Once those others began to enjoy some
              commercial success, the patent holder could then demand the
              payment of royalties for its allegedly essential patents. Those
              who had invested in the standard would either have to accept
              the patent holder's claims and terms without challenge or risk
              having their investment destroyed.... And that is, of course,
              precisely what open standards are meant to prevent. 155

       These arguments, made just months before Qualcomm first committed to license

its UMTS-essential patents on FRAND terms, are important not just in confuming

Nokia's understanding of the law, but also in proving Qualcomm's own state of mind

with respect to its own FRAND commitment to ETSI and its own interpretation of the




155
   NAE 138 (Qualcomm's Reply in Suppmt of its Motion for Partial Summary Judgment to
Limit Ericsson's Requested Relief for the Alleged Infringement of the Patents-in-Suit dated
12/3/98} at 8-9 (footnotes omitted).

                                            52
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 68 of 97




effect of its FRAND commitments around the time they were made, and demonstrating
                                                            156
the common intent of the parties, pursuant to French law.

              2.     Oualcomm's Testimony In This Case
       Qualcomm does not dispute here that FRAND commitments (where they exist)

constitute binding obligations; it has stated that "Fair Reasonable and Non-

Discriminatory ('FRAND') obligations are part of a private agreement, a binding contract
                                                   157
that is enforceable against each patent owner."




156
    See infra Part II.C.
157 NAE 140 Qualcomm's Opening Brief in Support of its Motion to Dismiss or Stay, Nokia
Corp. v. Qualcomm Inc., C.A. No. 2330-VCS, filed 9/8/06 Del. Ch. at .33 (Trans. ID 12316603).
158 Qualcomm aclmowledges that ETSI's IPR policy, and specifically an Article 6.1 declaration,

creates binding contractual obligations on its members. NAE 127 (Tronchon Dep.) at 91 :8-
93:13, 96:8-97:23 104:24-105:13.
159
    NAE 102




                                              53
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 69 of 97




       By contrast, and in a stark turnabout from Qualcomm's pleadings in the Ericsson

case, Qualcomm's expert witnesses have testified that a FRAND undertaking does not
                                                                  162
limit in any way the IPR holder's ability to get an injunction,         or the fmancial terms an

IPR holder can charge. 163 Oliver Smoot and Richard Holleman, neither of whom serve

any role in ETSI and whose combined ETSI meeting attendance totals fewer than five,

have acknowledged that, under their interpretation of FRAND undertakings:

          •    An essential IPR holder can seek injunctions against manufacturers
               implementing a standard the same day as it gives a FRAND undertaking
                                                                     164
               that it is prepared to grant licenses on FRAND terms.

           •   A manufacturer should stop implementing a standard each time a new
               patent is declared essential until it has agreed with the IPR holder on all the
                                     165
               terms and conditions.
                                                                                        166
           •   There is no limitation whatsoever on the availability of injunctions.

           •   The conce~ts of fair and reasonable impose no financial                        limits
               whatsoeveL 67

           •   It is perfectly permissible for an IPR holder to use the extra leverage
               resulting from its FRAND declaration and lock-in to get higher royalty
               rates. 168



162 NAE 125 (Smoot Dep.) at 173:8-16 ("The submission of an Article 6.1 undertaking
committing to be prepared to grant licenses on FRAND terms imposes no limitation whatsoever
on an IPR holder's right to seek an injunction to stop implementers of the standard from using
that patent in implementing the standard.") See a/so id at 76:18-22, 77:9-25, 93:16-20, 171:10-
 16.
 163 NAE 113 (Holleman Dep.) at 150:25-152:19, 154:6-17, 155:22-156:20.
 164
     NAE 125 (Smoot Dep.) at 76:5-17
 165
     Id at 71 :15-25.
 166 Id. 173:8-16, 76:18-22, 77:9-25, 93:16-20, 171:10-16; NAE 113 (Holleman Dep.) at 146:8-

 16, 47:1 L
 167 NAE 113 (Holleman Dep.) at 150:25-152:19, 154:11-17, 155:22-156:20.
 168
     NAE 125 (Smoot Dep.) at 93:16-94:13, 171 :10-23, 172:3-4.

                                              54
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 70 of 97




Such an interpretation cannot be correct, as it would render a FRAND undertaking

meaningless and impose no check on the hold-up power of essential IPR holders,

ensuring that IPR holders could block the implementation of standards and get excessive

prices due to that power. Furthermore, this interpretation is directly contrary to what

Qualcomm itself argued in the Ericsson case. It is thus no surprise that Qualcomm's fact

witnesses and own principals in the Ericsson litigation took just the opposite position.

         C.     French Contract Law Establishes That An ETSI Rule 6.1 Undertaking
                Creates A Binding Contractual Obligation To Grant Licenses On
                FRAND Terms and Precludes Resort to Injunctions

                1.     French Contracts Must Be Read In Light Of Their Purpose And
                       The Parties' Intent

         Under the French law that explicitly governs interpretation of the relevant ETSI

contracts, the main objective (as in American law) is to discover the genuine "common

intent" of the parties.     "In agreements, one must seek the common intention of the
                                                                                  169
contracting parties and look beyond the literal meaning of the terms."                  Even

Qualcomm's French civil law expert, Professor Alain Benabent, agrees this is normally

so in French contract interpretation_l7° Thus, ETSI Rule 6.1 undertakings are to be read

in light of the purpose of ETSI's IPR Policy, which is to make standards immediately and

widely available; the Policy itself states that it "seeks to reduce the risk to ETSI,

MEMBERS, and others applying ETSI STANDARDS . . .                     that investment in the

preparation, adoption and application of STANDARDS could be wasted as a result of an



169
      NAE 78 (Aynes Report dated 5121/08) ("Aynes Rep.")§ 1.5 at 9.
170
      NAE 108 (Benabent Dep.) at 18:14-19:3, 19:11-21, 21:16-22:3.

                                               55
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 71 of 97




                                                                       171
ESSENTIAL IPR for a STANDARD . . . being unavailable."                       Furthermore, the

European Commission highlighted this goal in directing ETSI and other SSOs to write
                                        172
sufficiently protective IPR policies.

              2.     An IPR Holder's ETSI Undertaking Forms A Binding Contract
                     Under French Law For The Benefit Of Third-Party
                     Manufacturers

       Nokia's expert witness Professor Laurent Aynes, a leading contract law scholar
                                                                               173
from the Sorbonne University in Paris, will testify that under French law,           a contract is

validly formed when the parties agree on its essential elements, even if the parties
                                                                174
contemplate further negotiation on secondary elements.                Under French law, the

essential elements of a patent license agreement are the usage of a thing and the principle

that some price will be paid for it, but agreement on the amount of the price is not a

condition for the valid formation of the license. 175 Professor Aynes will testify that all

the essential elements of a license agreement are present when an IPR holder provides

ETSI with a FRAND undertaking pursuant to ETSI IPR Policy Rule 6.1. Once there is


171 NAE 5 (ETSI Rules) Clause 3.1 at 33.
172 NAE 79 (EC Communication) states "European standard-making bodies should ensure tbat:
.. standards are available for use on fair, reasonable and non-discriminatory terms .... "
173 ETSI's IPR Policy Article 12 provides tbat it is to be interpreted under French law. NAE 5

(ETSI Rules) Clause 12 at 37.
174 NAE 78 (Aynes Rep.) § L 1.1 at 4, citing Cass. Civ., 27 November 1984, Bull. Civ. III, n.

200. United States law is similar: The fact tbat it is uncertain which Qualcomm patents are valid
and practiced by Nokia, or what royalty will be charged, does not make the contract indefinite.
U.C.C. § 2-204(3) ("Even though one or more terms are left open, a contract for sale does not
fail for indefiniteness if the parties have intended to make a contract and there is a reasonably
certain basis for giving an appropriate remedy"); Restatement (Second) of Contracts § 33(2).
175 NAE 78 (Aynes Rep.) § I.2.1 at 6. There is no legal provision in French law specifically

covering patent license agreements. The closest applicable civil code section (Article 1709)
(footnote continued)


                                               56
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 72 of 97




agreement as to these elements, a binding and enforceable commitment is formed, even

as the price and other secondary elements (such as confidentiality and royalty rate)

remain to be negotiated.       In the event that an IPR holder and a manufacturer

implementing the standard fail to reach agreement on the price (royalty rate) or other

terms for the IPR used in implementing the standard, the IPR holder has the right to set a

FRAND price for the IPR, subject to court review of whether the IPR holder has abused

its pricing power and whether the proposed price was FRAND -- but the existence of the

undi  . contract 1s
  er ymg         . not t herebdr
                              y awn .    . 176
                                    mto question.

          An IPR holder's commitment to ETSI to make its patents available on FRAND

terms and conditions in turn creates a type of contract between the IPR holder and ETSI

for the benefit of manufacturers called a "stipulation de contrat pour autrui," which can

lead to the formation of separate binding contracts with implementers of the standard.

The elements of such a contract are set forth in Article 1121 of the French Civil Code. A

stipulation de contra/ pour autrui is formed where a promisor (in this case, an IPR

holder) commits to a stipulator (here, ETSI) to grant a right to one or more beneficiaries

(would-be manufacturers of a standard-compliant product). The beneficiaries have the

option, but not the obligation, to accept the grant of right. The promisor becomes bound




pertains to leases of things, and is viewed by both parties' experts as applicable here
notwithstanding their dispute over its interpretation . NAE 108 (Benabent Dep.) at 93:12-94:16.
176 NAE 132 (Aynes Dep.) at 70:3-12, 70:21-72:3; NAE 78 (Aynes Rep.)§§ 4.2, 4.4 and 4.5 at

 16-17.

                                              57
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 73 of 97




to all willing third party beneficiaries once it has exchanged consent with the stipulator.
                                                                177
Such a commitment is irrevocable once consent has been given.

       Qualcomm agrees with this method of contract formation. Qualcomm's French

Jaw expert Alain Benabent filed an expert report in an ITC proceeding between

Qualcomm and Nokia that stated that the ETSI declaration mechanism could be

considered a "stipulation pour autrui" 118 and that other ETSI documents indicated that
                                                                179
Rule 6.1 FRAND declarations were tantamount to a license.             Moreover, Qualcomm

itself argued in the Ericsson litigation that similar RAND undertakings give rise to an
                                                                180
implied license allowing implementation of the standard                Professor Benabent

reiterated his agreement with Professor Aynes on the characterization of the "stipulation

pour autrui" in testimony here. 181

              3.     Specification Of A Price Is Not Necessary To The Formation Of
                     A Rule 6.1 Contract

        Professor Benabent will confirm almost all of these settled principles; the only

area where he and Professor Aynes differ is on the question whether French contract law

requires the price to be determined or determinable at the time of formation of the

contract. 182 Professor Benabent claims that, absent specification of the amount of the



 177
     NAE 78 (Aynes Rep.) § 1.3 at 7-8.
 178 NAE 77 (Witness Statement of Alain Benabent dated 1/23/07), French language Answer to
 Question 60 at 13 in In the Matter of Certain Mobile Teiephone Handsets, Wireless
 Communications Devices and Components Thereof, 337-TA-578.
 179
     Id., French language Question and Answer 61 at 13.
 180 NAE 23 (Qualcomm/Ericsson MSJ) at 17.
 181
     NAE 108 (Benabent Dep.) at 107:2-16.
 182 NAE 108 (Benabent Dep.) at 60:5-61 :7, 66:5-23, 68:7-16, 70:12-72:8.



                                             58
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 74 of 97




                                                                                   183
price, a Rule 6. I undertaking is not sufficiently precise to form a contract            In his view,

such an undertaking is merely an "accorde de principe," committing the IPR holder

merely to negotiate in good faith toward future licenses, whiie retaining monopoly and
                                                                                                184
potential hold-up power until FRAND terms and conditions are agreed upon.                             In

Professor Benabent's view, the absence of the single formal prerequisite of the price term

is fatal even if the purposes of ETSI and the intent of the parties are to permit contract
                                    185
formation to proceed without it.

        Even as a formal matter, however, Professor Benabent is wrong. Professor Aynes

will explain how, in 1995, France's highest court (the Cour de Cassa/ion) ruled in four

major cases, whose importance was underscored by the Court sitting en bane, that a
                                                                                                      186
contract can be validly formed without the price being determined or determinable.
                                                                                         187
These cases have been reaffirmed consistently over the past thirteen years.                    Thus, an

agreement on the amount of the price is not a prerequisite to the valid formation of a

binding contract. 188 This follows the general rule under French law that price need not be

 determined or determinable to create a valid contract -               all that is required is an

 agreement that a price will be paid. 189 Although there are a few exceptions to this general


 183
     Id 68:7-14.
 184
     Id 60:5-62:4, 62:19-64:1, 66:5-67:8, 67:17-22.
 185
     Id 66:5-23, 68:7-14, 72:1-8.
 186 NAE 78 (Aynes Rep.)§ Ll.2 at 5, citing Bull. civ. Ass. Plen. nos. 7, 8 and 9.
 187 jid. citing Cass. com. 9 July 1996, Bull. Civ.111 no. 205; Cass. civ. l, 20 Feb. 1996, B. Civ. I,

 no. 91; Cass. civ. 1, 12 May 2004; RDC 2004, p.925 note D. Mazeaud.
 188
     Id.§ l.22at6-7.
 189 Id citing Bull civ. Ass. Plen. no. 7 (interpreting French Civil Code Article 1709 governing
 leases of things); Cass. civ. I, 6 March 2001, Bull. civ. l, no. 54 (interpreting French Civil Code
 Article 1129 governing determination of the subject matter of the obligation).

                                                  59
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 75 of 97




rule (such as in sales of goods), a license for the use of intellectual property (as in other
                                                                       190
leases of things under French Civil Code § 1709) is not one of them.

         D.     Under Principles Of Estoppel, IPR Holders Should Be Prohibited
                From Obtaining Injunctions On Patents Subject To FRAND Licensing
                Undertakings

          This same conclusion is supported generally by the principle of estoppel, which in

the patent context provides that patent holders cannot induce infringement through a false
                                                          191
promise that it would not enforce its patent rights.            Indeed, this is exactly what

Qualcomm argued in its case against Ericsson, where Qualcomm claimed Ericsson was

estopped as a matter of law against seeking injunctions on patents subject to RAND

licensing commitments. 192

          Pill estoppel defense requires a manufacturer to prove:      (1) that a patentee's

conduct and statements led a manufacturer to infer that the patentee would not seek to

prevent it from using the patent; (2) that a manufacturer relied on the patentee's conduct
                                                                                          193
or statements; and (3) the manufacturer suffered material prejudice from that reliance.

          Each of these elements is present in a situation like here where an essential patent

holder seeks injunctions on the same patents subject to FRAND undertakings. Nokia and

the industry have relied on Qualcomm's patent-specific FRAND undertakings promising

to grant irrevocable licenses to essential patents on FRAND terms in implementing

ETSI's GSM and UMTS standards, despite Qualcomm's and others' claims over time to

 190
       Id§ 1.2.2at7.
 191 A.C Aukerman Co. v. R.L. Chaides Constr. Co., 960 F.2d 1020, 1042 (Fed. Cir. 1992) (en
 bane) (setting forth elements of equitable estoppel).
 192 NAE 80 (Qualcomm/Ericsson Answer) Twelfth Affirmative Defense at 20.


                                               60
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 76 of 97




have essential patents, in the belief that those FRAND undertakings would make the

standards available and prevent patent blocking or hold up. As part of this reliance,
                                                                                       194
Nokia has invested billions of dollars into GSM and UMTS business and research.

         Additionally, Nokia and the industry have relied on Qualcomm's commitment to

ETSI in 1999 that it would license any UMTS-essential patents on FRAND terms. ETSI

went forward with the UMTS standard that included a WCDMA air interface,

notwithstanding Qualcomm's unsupported claims of essentiality, specifically because

Qualcomm finally agreed to license any such patents on FRAND terms. For all these

reasons, IPR holders of essential patents subject to FRAND undertakings, and

specifically Qualcomm here, should be estopped from seeking any injunctions against

practice of patents declared as essential to ETSI standards.

         E.     Qualcomm Has Breached Its ETSI Rule 6.1 Contractual Commitments
                By Failing To Propose FRAND Terms

         Even though any issue of economic valuation is beyond the scope of Phase 1, and

indeed the jurisdiction of this Court, this Court may find Qualcomm now in breach of its

ETSI FRAND obligations to grant licenses on FRAND terms. Qualcomm has never

offered any proposed terms for any of its allegedly essential patents that could be viewed,

subjectively, as fulfilling its ETSI FRAND obligations. Qualcomm relies primarily on




193   A.G. Aukerman Co. v. RJ Chaides Constr. Co., 960 F.2d 1020, 1042 (Fed. Cir. 1992).
194Between 1992 and 2007, Nokia directly invested over $4.3 billion into the adopted 3G UMTS
standard.. NAE 133 (Plaintiffs' Supplemented Response to Defendant's Interrogatory No. 22
dated March 14, 2008) at 8-9.

                                                61
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 77 of 97




                                                                     195
the SULA options as a basis to claim it has made a FRAND offer.




- t h e y cannot be viewed as satisfying Qualcomm's obligation under French Jaw

to propose FRAND terms for its essential patents. 196 Indeed, even under Qualcomm's

own theory, whereby an ETSI FRAND commitment requires at least an offer to negotiate

to license on FRAND terms, 197 Qualcomm's efforts have been notably deficient.

         F.     Nokia Has Not Breached Its ETSI FRAND Obligations
         Qualcomm's counterclaims include a fallback argument that Nokia has materially

breached its obligations to pay Qualcomm, supposedly giving Qualcomm the right to
                                                                           198
terminate any binding ETSI FRAND contracts and seek injunctive relief:           Specifically,

 Qualcomm contends that Nokia is obligated to pay Qualcomm the rate that was set forth

 in the SULA in the event Nokia elected to extend the duration and scope of the SULA by


 195   Aside from certain offers predating the 2001 SULA, Qualcomm has identified only a




                                             62
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 78 of 97




                                  199
adding the                              On the contrary, Nokia's refusal to pay an amount it

contends in good faith is not FRAND, and on unspecified patents where Nokia contests

patent infringement and validity is not a breach of any ETSI FRAND contracts, and

Qualcomm may not terminate its commitment or seek injunctive relief based on that

refusal.

         In fact, this was exactly Qualcomm's argument when Ericsson made a similar

claim. When explaining why Qualcomm was entitled to the benefit of Ericsson's RAND

promises even though it had rejected Ericsson's licensing proposal and still challenged

the patents, Qualcomm explained:

                 First, the TIA's Policy does not provide that an open standard
                 may be closed if two companies have a bona fide dispute as
                 to the ownership of intellectual property... [T]he resolution
                 of such disputes would presumably occur in some other
                 forum, most likely a federal court. . .. Under Ericsson's
                 view, an industry member such as Qualcomm must either
                 accept, without challenge, Ericsson's patent claims and pay a
                 license fee based on those claims or risk having the standard
                 closed to it. Further, the industry member also would have to
                 accept, without challenge, the license terms and conditions
                 demanded by Ericsson. Ericsson's demand of 'accept our
                 claims and our terms or risk an injunction barring you from
                 practicing the standard' flies in the face of the TIA's goal of
                 open standards.2°0

           Consistent with what Qualcomm advocated in the Ericsson case, Professor Aynes

will testify that a beneficiary of a stipulation pour autrui does not breach the contract by

contesting the price or applicability (i.e., whether the patent is valid or infringed), and

198
      Qualcomm's Answer, Affumative Defenses and Second Amended Counterclaims ,i 170.
199
      Id. ,i,i 175, 179.


                                                63
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 79 of 97




that such contracts cannot be unilaterally terminated by the promisor on the ground that
                                                                          201
its proposal for FRAND terms has been rejected by the manufacturer.             That is because

the dispute is about agreement on the secondary elements of the contract, which can later

be resolved by various means of contract interpretation to fill in those terms if needed. If

FRAND terms are agreed upon or decided by a court and there is no longer a good-faith

dispute about an obligation to pay, then non-payment would amount to a breach. But
                                                                                      202
merely failing to pay a demanded rate for patents in dispute is not such a breach.

             Here too, Qualcomm cannot be entitled to obtain injunctions solely because Nokia

has not paid its demanded price on a whole portfolio of patents where there has been no

specific accusation, not to mention finding in a national patent court, of infringement and

validity of any claim or any patent. Nothing in the ETSI IPR policy, patent rules, or

understanding of the IPR disclosure and commitment arrangement allows an IPR holder

to impose a royalty on a portfolio of patents without proving infringement, validity, and

value of individual patents, just as it has to do in every patent case. This is particularly

the case here where Qualcomm has not even told Nokia of any specific claim o f a .

                      that are actually infringed by any specific UMTS product (not to mention

proven in court), and where Qualcomm's has been unable to prove up any of its claims

against Nokia's GSM products after two trials in separate patent law courts.




 200 NAE 138 (Qualcomm's Reply in Support of its Motion for Partial Summary Judgment dated
 12/3/97) at 7-8 .
 201 NAE 78 (Aynes Rep.)§ 4.5, 4.6 at 17-18.
 202   Id.

                                                 64
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 80 of 97




                1.     Nokia Has Evidenced Its Good-Faith Commitment To Meet Its
                       FRAND Obligations By Escrowing $20 million Per Quarter

         In any event, Qualcomm's contractual commitments to Nokia in particular cannot

be terminated for non-payment because Nokia has demonstrated its commitment to abide

by its obligation to compensate on FRAND terms by proffering $20 million per quarter to

Qualcomm. This payment was not necessary as it is Qualcomm's responsibility as the

IPR holder to propose FRAND licensing terms,203 and Qualcomm has yet to make any

specific infringement claims (outside the GSM lawsuits, where Nokia has so far

uniformly prevailed). Nevertheless, such a payment on account prevents any claim of

termination by Qualcomm.

         Although the payment is not a precise calculation of FRAND based on patent

determinations of infringement, validity and valuations, it was a good-faith proposal that,

if anything, overestimates Nokia's obligations.            Nokia performed internal rough

calculations based on independent studies estimating the number of essential patents in

ETSI standards owned by Qualcomm in comparison to the total number of essential

patents; the countries in which Qualcomm's essential patents issued or applications

therefore remain pending; Nokia's understanding of a fair and reasonable aggregate

royalty ceiling for all essential patents; and Nokia's projected sales ofUMTS products in

those countries. 204      This analysis indicated that any FRAND royalties would be




203
      Id. § 4.2 at 16.
204   NAE 86 (e-mail from Niklas 6stman to Carl Belding et al. dated 3/28/07).

                                                 65
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 81 of 97




substantially below $20 million per quarter - and in any event



        Furthermore, $20 million per quarter over a 15-year period -     the same period as

the 1992 Sill,A with its 2001 amendment, and also the same period as the option for the

Later Patents - would total over $1 billion,




                                                                            According to ex

ante economic analysis,207

                                                              would have been closer to the

true value of Qualcomm's patents, before Qualcomm had hold-up power from
                                                          8
incorporation into the standard and industry Jock-in.2°

        Also influencing Nokia's decision to offer Qualcomm $20 million per quarter was

the fact that




 205  Id. In April 2007, a euro cost approximately $1.35. At this rate of exchange, €8 million
 equals $10.8 million.
 20
    & NAE 32
 207
      NAE 75 (Shapiro Rep.) § VI.
 208
      NAE 119

                                               66
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 82 of 97




Nokia faced an imminent trial requesting an exclusion order against Nokia's GSM

handsets. 209

          Professor Aynes will testify that Nokia's attempt to provide Qualcomm with a $20

million paiment sur acompte, or payment on account, followed by its deposit of such

payment into a third-party escrow account, is an appropriate mechanism to preserve

Nokia's rights under the ETSI FRAND contracts pending the resolution of the dispute

over whether specific patents are valid, practiced and essential, and what FRAND

compensation should be. 210         Nokia's payment on account is further proof of the
                                                                                            211
conclusive formation of an agreement that neither party has the right to revoke.                  It

precludes Qualcomm from contending that Nokia has breached its obligations to

compensate Qualcomm for use of its essential IPRs on FRAND terms, even if a Court

ultimately finds Nokia's obligation to Qualcomm to be greater than the amount Nokia has

placed in escrow.21 2 Notably, Qualcomm has never employed a similar mechanism, or

shown any indication that it will abide by its ETSI obligations with regards to Nokia's

patents.



 209
       NAE 90
 210   See French Civil Code Article 1257 ("When the creditor refuses to receive his payment, the
 debtor can make offers in kind and in case of refusal to accept them, deposit the sum or the thing
 offered", which has the same legal effect as payment).
 211 Malaurie, Aynes and Stoffel-Munck, Obligations, Defrenois, 2d ed., 2005, No. 1080; Court of

 Appeal of Toulouse, 21 February 1984 (R., 84.706, note J. Mestre); Mestre, Fages and Doireau,
 "Lamy Droit du Contrat'', par. 138-40.
 212 The sum deposited into escrow need not be the precise amount owed, where it is impossible

 for the debtor to determine the exact amount to be paid, so long as the debtor agrees to adjust the
 payment once it is determined, as Nokia has here. Cass. Civ., 6 Feb. 1901, DH 1902 !, p. 73;
 Cass. Civ., 22 Nov. 1869, DP 1870, 1, p. 206.

                                                 67
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 83 of 97




               2.    Nokia's Accounting Treatment Of Its Potential Liability Is Not
                     Evidence Of Bad Faith

        The fact that



                            does not mean that Nokia's proffer was made in bad faith.



                                                         because that was the most Nokia

believed it would be the amount Qualcomm would voluntarily agree and which would

put an end to all such disputes when the reserve was made (before Nokia prevailed in

patent litigation against Qualcomm in the United States International Trade Commission

and the United Kingdom).




                                                                  The compromise figure was

also based on an evaluation that this figure was likely to be acceptable to Qualcomm in a
                                                                  214
voluntary negotiated global resolution of the parties' dispute.

         The fact that a company creates such accounting entries is not an admission that

any sum would be owed or that the underlying claims are valid. Rather, it reflects a


213
      NAE 88
214   Id.

                                             68
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 84 of 97




conservative aclmowledgement of the possibility that litigation could be resolved against

the company. Nokia's provisioning for a potential liability is akin to a reserve, which

under Delaware law is of "limited relevance and little probability of leading to admissible

evidence." Nat'/ Union Fire Ins. Co. v. Stauffer Chem Co., 558 A.2d 1091, 1097 (Del.

Super. 1989).

       If anything, the fact that Nokia's conservative worst-case scenario calls for a

reserve of                                                   demonstrates that Nokia did not

believe that it had exercised the SULA options or that it would continue to be liable to

Qualcomm on SULA terms.

ID.    THE OPTIONS CLAUSE IN THE 2001 SULA DOES NOT FULFILL
       OUALCOMM'S FRAND OBLIGATIONS

       Although Qualcomm has continued to claim in this litigation that the options in

the SULA discharge Qualcomm's FRAND obligations, determination of whether the

SULA options are economically and objectively fair, reasonable and non-discriminatory

is outside the purview of Phase I, and the jurisdiction of this Court. 215 Phase I is meant

to address contractual questions related to interpretation of the SULA and ETSI IPR

policy: 16 Moreover, the adjudication of whether the SULA options are economically and

objectively FRAND will require evidence specifically excluded from Phase I, including

"general industry practice with respect to the terms of licenses covering patents suqject to


215
   Qualcomm's claim requires evaluation of patent law issues inappropriate for this court, or
indeed any single national court See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,
809 (1988); see also 28 U.S.C. § l.338(a). Determining whether Nokia must pay any such rate
would require the Court to construe the claims of each Qualcomm patent and compare each of
Nokia's products to the claims of each of these patents, and assess Nokia's patent law defenses.

                                              69
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 85 of 97




undertakings to ETSI or other SSOs" and "evidence of the specific contents and terms of
                                                                                  217
licenses granted by Qualcomm to handset manufacturers other than Nokia."                Indeed,

Qualcomm's entire claim that the rates are FRAND is based on these supposed other

licenses. 218 It is Nokia's belief that full discovery would show that all or almost all

licenses at the supposed "standard rate" are actually with Qualcomm chipset customers

who receive offsetting discounts, rebates, credits and benefits that have the practical

effect of significantly lowering or even neutralizing the royalty burden. Moreover, such

licensees do not have a paid-up license to much of Qualcomm's portfolio, as Nokia

does.219

        Thus, for Phase I purposes, the only remaining question is whether the inclusion

of the options clause in the 2001 SULA supersedes or satisfies Qualcomm's FRAND

obligations as a matter of law. It does not Qualcomm has never proposed terms and

conditions for the IPR subject to its FRAND undertakings that could ever be FRAND

regardless of their economic valuation, and Qualcomm has failed to negotiate in good

faith. The parties did not intend to acknowledge the SULA option as a FRAND offer as

to any of the



 216 NAE 87 (February 13, 2008 Hearing Tr.) at 30:24-31 :4.
 217 NAE 135 (February 22, 2008 Order) at§ V.A.3--4.
 218 See Qualcomm's Answer, Affirmative Defenses and Second Amended Counterclaims ,r 92

 ("Over 140 other QC licensees, including all major manufacturers of handsets and other cellular
 telephone network equipment, have agreed to terms and conditions similar to Nokia's. Indeed,
 almost all of these Qualcomm licensees are obligated to pay royalties as high or higher than
 Nokia." (emphasis added
 219
     See e. . NAE 117


                                               70
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 86 of 97




       A.     Nokia Viewed The SULA Options As A Worst-Case Scenario, Not
              Agreed-Upon Fair Compensation

        Qualcomm contends that the SULA options rates are FRAND merely because

Nokia agreed to allow their inclusion in the SULA.




_ . More important, Qualcomm's view does not comport with practical reality.

        The SULA options simply represent a ceiling or "hedge" that Nokia could exercise

if, six years after executing the SULA, Nokia proved to be wrong about the value of
                                                                               221
Qualcomm's UMTS portfolio and the value of Nokia's UMTS portfolio.                   As a hedge,

Nokia agreed to an option giving it a unilateral right to extend its license in writing from

Qualcomm beyond April 2007 -           albeit at a price that was so high that circumstances

would have had to change dramatically for Nokia to voluntarily exercise it, for example,

in the unlikely event that in 2007 or 2008, Qualcomm would own all or most of the IPR

needed to implement ETSI 3G (or, conceivably, some new 4G) wireless standards. An

option is not the same as a futures contract, where a buyer and seller Jock in a "futures

price" for the sale of a commodity or a security on a certain day. In a futures contract,

the transaction must go forward. In contrast, a party with an option right can choose


 220
    NAE 105
 221The mobile phone industry can be difficult to predict, and the idea that Nokia would agree to
 a FRAND rate 6 years prior to its implementation is not credible See NAE 91 -




                                               71
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 87 of 97




whether or not to proceed with the transaction, depending on whether it deems it

advantageous to do so. From Nokia's perspective, the SULA option provided an upper

limit to Nokia's theoretical royalty exposure.

       Indeed Qualcomm's claim that the options set the agreed upon rate for continuing

to sell Nokia standard-compliant handsets would make the option equivalent to a license

- where the only way to stop paying the rate is to stop selling the products.




       B.     The Parties Could Not Have Intended The SULA Options Terms To Be
              FRAND

       As noted above, a determination of whether the SULA options are economically

FRAND compensation for any truly essential, valid and used patents is outside this

phase, the jurisdiction of this Court, or indeed any court in any one country.

Nevertheless, it is worth considering a few simple reasons that make it clear that the

 Qualcomm and Nokia did not and could not have believed that a "true" FRAND amount

 for the essential patents included in the                        would be anywhere near

 the SULA options rate.




                                                 72
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 88 of 97




        First, it is undisputed that Qualcomm's contribution to the UMTS standard is

smaller than its contribution to the CDMAOne/IS-95 standard,223 although the extent of

the difference is in dispute. What is FRAND for all the patents in a standard is almost

certainly not also FRAND for a small fraction of the patents in another standard. This is

especially true here where Qualcomm made no official contributions to the OSM or

UMTS standards before adoption. 224

        Second, unlike in 1992

                                                        Qualcomm is now one of the top

users worldwide of Nokia's patented technologies. Since 1992, Nokia has invested over

€25 billion in research and development and has contributed significantly to the

dev<;lopment of the entire industry, and especially 3G technologies.225 It is common
                                                                                         26
knowledge that Nokia inventions can be found throughout the 30 UMTS standard.2

Moreover, all UMTS phones will require 20 GSM functionality for several years (for

network transitional purposes), which will also require use of Nokia's patented

technology.




222
      NAE 102
223
    Compare NAE 94 (Essential Intellectual Property in cdma2000, PA Consulting Group (May
2005)) (essential patents "dominated by Qualconun") at NOKIA-DEL 0943416 with NAE 29
(Essential Intellectual Property in 3GPP-FDD, PA Consulting Group (March 2007)) at NOKIA-
DEL 0944556 (describing Nokia and Ericsson's portfolios of essential 3G patents as "very
strong" while noting that "Qualconun holds fewer Essential patents than is often assumed").
224
    NAE 103 (Ahava Dep.) at 111:17-21, 112:8-17.
225
    NAE 98 (Nokia Corp., Fonn 6K dated 7/3/06) at Enclosure 13.
226
    NAE 29 (Essential Intellectual Property in 3GPP-FDD, PA Consulting Group).

                                            73
    Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 89 of 97




                                                                             27    -




                                                                             228
                                                                                   If Nokia

elected to exercise the SULA options in writing,




                                                                229
                                                                      A truly FRAND offer

from Qualcomm would necessarily take this changed circumstance into account; the

SULA options do not.

       Additionally, the SULA options terms and conditions are more than Nokia charges

for its own essential patent portfolio in commercial negotiations for portfolio

convenience licenses. Nokia's standard terms for all essential patents for both GSM and

UMTS, not counting any credit for cross-licenses, is

                          And by all accounts, Nokia holds far more patents essential to




                                                       see also NAE 115




                                           74
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 90 of 97




these standards than Qualcomm, in part because Nokia was a major contributor to these

standards in ETSL231

       Moreover, the cellular communications functionality to which Qualcomm's

patents relate represents a much smaller percentage of the overall functionality and value

of handsets in 2008 than in 1992 or 2001. Today's cellular devices have evolved to

include numerous non-voice features, such as cameras, music players, hard drives, touch

screens, games, WLAN connectivity, and other so-called convergence features. These
                                                                                         32
non-voice functions represent the large majority of the value of today's handsets.'

Accordingly, Qualcomm cannot claim that it believes its inventions continue to represent

                   of the value of the entire handset, simply because that rate was agreed

to for far simpler devices that bear little resemblance to today's handsets.

       In short, because the wireless world, and the contributions and needs of

Qualcomm and Nokia, have changed so significantly since the SULA was negotiated in

1992 and amended and restated in 200 I, and because the drafters of the agreements were

well aware of these rapid changes, there is no basis to suppose that the parties

subjectively believed that the terms and conditions that were fair and reasonable in the


231The parties are further aware that Qualcomm's demand is not FRAND because it far exceeds
Qualcomm's royalty demands to Nokia for the same standard essential patents before adoption
of the standard and before Nokia and others were locked in.

                                            Before Nokia and the rest of the industry became
locked in, a fair and reasonable royalty rate after 2007 was well below Qualcomm's current
demands.
232




                                              75
        Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 91 of 97




past for Qualcomm's early patents would also be FRAND today for Qualcomm's Later or

Other Patents.

          C.     The SULA Does Not Supersede Or Discharge Qualcomm's FRAND
                 Obligations
          Qualcomm contends that Nokia




          First of all, it is undisputed that every one of Qualcomm's patent-specific Rule 6.1

FRAND undertakings occurred after the 2001 SULA, and therefore

                                                             These patent-specific FRAND

undertakings give rise to obligations regardless of Qualcomm's pre-SULA general

letter. 234    Moreover,




           Furthermore, there is no evidence that an ETSI FRAND undertaking

                                                                          Intent of the parties

 is of paramount importance in determining the effect and scope of integration clauses.


 233
       NAE 97 (Qualcomm's Undertakings).
 234
       NAE 85 (Aynes Rebuttal Rep.) ,r 6 at 9.


                                                 76
       Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 92 of 97




Masterson v. Sine, 436 P.Zd 561 (Cal. 1968). Here, the FRAND undertakings are

commitments that limit the IPR holder's default monopoly rights as to those patents.

Qualcomm's undertaking to ETSI was a binding commitment made for the benefit of

third parties that limited Qualcomm's rights in relation to its UMTS patents for so long as

they were in force.




        D.     "Fair and Reasonable" Should Take Into Account The Contribution
               To The Standard And Appropriate Total Royalties For The Standard

        Qualcomm argues finally, that FRAND does not require reference to the

percentage of essential patents held by an IPR holder, nor consideration of the total

royalty burden for all patents needed to implement that standard. As an initial matter,

Nokia believes any decisions about what is fair and reasonable should not be in Phase 1

because they should be informed, among other things, by evidence of licensing practices

that are excluded from Phase I. Qualcomm's entire argument rests on the fact that

Nokia's proposal to explicitly incorporate the concepts of proportionality and cumulative
                                                    236
royalty into the ETSI IPR Policy was not adopted.

        But the fact that Nokia's proposal to ETSI was not adopted does not mean that the

determination of what it means to be fair and reasonable should not reflect the

contribution to the standard, and take into account the total royalty burden if eve1yone


235
      NAE 36



                                             77
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 93 of 97




charged similar rates. In fact, Qualcomm's own standards expert testified that the ETSI's

failure to adopt a proposal alone neither affects the interpretation of the policy nor

indicates that the concept is not already embodied in the policy.237 Nokia has long

understood the determination of FRAND should reflect consideration of both the

cumulative royalty and proportionality. 238 The effort to codify this understanding in the

ETSI IPR Policy gained significant support, and was blocked in large part by Qualcomm

itself.239

        Finally, to the extent Qualcornm's purported standards experts claim that

cumulative royalties and proportionality are not part of being fair and reasonable, it is

worth noting that neither Mr. Holleman nor Mr. Smoot have ever participated in a single

patent license negotiation. 240 In fact, Mr. Holleman admitted that he doesn't know one

way or the other whether anyone ever has used these concepts to determine royalty rates

for essential patents. 241 Contrary to their contentions, concepts of proportionality and

cumulative reasonable royalty terms are fundamentally part of being fair and reasonable.




236
    Qualcomm's Answer, Affirmative Defenses and Second Amended Counterclaims dated
March 19, 2008, CountIV,i,i 149-156.
237
    NAE 125 (Smoot Dep.) at 163:4-20.
238
    NAE 104 (Ali-Vehmas Dep.) at 101:16-102:15; NAE 103 (AhavaDep.) at 164:6-165:1; NAE
136 (Yli-Juuti Dep.) at 51:17-52:4, 52:9-12; NAE 1.37 (Ostman Dep.) at 168:1-9; NAE 126
(Thompson Dep.) at 52:8-15.
239
    NAE 99 (Response to Qualcomm's Contributions Opposing the Minimum Change Optimum
Impact (MCOI) Approach) at 3-8.
240
    NAE 125 (Smoot Dep.) at 33:20-34:5; NAE 113 (Holleman Dep.) at 49:8-14, 50:6-14, 143:7-
23.
241
    NAE 113 (Holleman Dep.) at 70:7-17.

                                            78
         Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 94 of 97




                                    CONCLUSION

         For the foregoing reasons, and based on the evidence to be submitted at trial,

judgment should be entered in favor of plaintiffs on the following counts: Nokia Counts

I-XI and Qualcomm Counts I-Ill, and Qualcomm's Counts VII-X, to the extent they do

not rely on patent issues including infringement, validity or valuation. Additionally,

should the Court adjudicate any of the other counts within Phase I notwithstanding the

limitations on evidence and Nokia's motion to dismiss, judgment should be entered in

favor of plaintiffs for the foregoing reasons and based on the evidence to be submitted at

trial.


OF COUNSEL:                                            Isl Thomas A. Beck
                                                 Thomas A Beck (#2086)
A. William Urquhart                              Lisa A. Schmidt (#3019)
Charles K. Verhoeven                             Jeffrey L. Moyer (#3309)
Erica P. Taggart                                 Steven J. Fineman (#4025)
Marshall Searcy                                  Blake K. Rohrbacher (#4750)
Patrick Shields                                  Richards, Layton & Finger, P.A.
Ryan Goldstein                                   920 North King Street
Aaron Craig                                      Wilmington, DE 19899
Quinn Emanuel Urquhart Oliver & Hedges,          (302) 651-7700
LLP
865 South Figueroa Street                        Attorneys for Plaintifft Nokia
Los Angeles, CA 90017                            Corporation and Nokia Inc.
(213) 443-3000

Kathleen M, Sullivan
David Elsberg
Quinn Emanuel Urquhart Oliver & Hedges,
LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000



                                            79
     Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 95 of 97




Mark A. McCarty
Alston + Bird LLP
One A ti antic Center
1201 West Peachtree Street
Atlanta, GA 30309
(404) 881-7000

S. Gardner Culpepper, III
Ashe Rafuse & Hill, LLP
1355 Peachtree Street, N.E.
Suite 500, South Tower
Atlanta, Georgia 30309
( 404) 253-6000



Dated: July 8, 2008




                                  80
      Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 96 of 97




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of July 2008, true and correct copies of the foregoing

document were caused to be served on counsel of record at the following address as indicated:

         BYE-FILE
         Brian C Ralston, Esquire
         Potter Anderson & Corroon LLP
         1313 North Market Street
         P,O. Box951
         Wilmington, DE 19899



                                                           /s/ Steven J. Fineman
                                                    Steven J. Fineman (#4025)
          Case 5:19-cv-02520-NC Document 32-7 Filed 06/12/19 Page 97 of 97



                              CERTIFICATE OF SERVICE


        I hereby certiry that, on the 15th day of July 2008, true and correct copies of the

foregoing document were caused to be served on counsel of record at the following address as

indicated:

          BYE-FILE
          Brian C. Ralston, Esquire
          Potter Anderson & Corroon LLP
          1313 North Market Street
          P.O. Box 951
          Wilmington, DE 19899




RLFl-3302888-1
